Exhibit 10.70
DYNEGY INC.
COMPREHENSIVE WELFARE BENEFITS PLAN
Effective as of January 1, 2002

 

 



--------------------------------------------------------------------------------



 



Dynegy Inc.
Comprehensive Welfare Benefits Plan
WHEREAS, Dynegy Inc. (the “Company”) and certain of its affiliates have
established the welfare benefit plans identified as the prior plans on
Appendix A hereto (the “Prior Plans”) for the benefit of their eligible
employees; and
WHEREAS, the Company desires to consolidate the Prior Plans into a single
comprehensive welfare benefit plan in the form of this Dynegy Inc. Comprehensive
Welfare Benefits Plan (the “Plan”) intending thereby to provide an uninterrupted
and continuing program of benefits;
NOW, THEREFORE, the Prior Plans are merged into and consolidated with the Plan
such that each such Prior Plan transfers to the Plan its benefit liability
obligations and assets effective as of January 1, 2002 and the Plan accepts and
assumes such benefit liability obligations and assets effective as of January 1,
2002 and each such Prior Plan becomes a part of and a “Constituent Benefit
Program” under, the Plan forming a single comprehensive welfare benefit plan as
follows, effective as of January 1, 2002:

 

-i-



--------------------------------------------------------------------------------



 



Table of Contents

         
I. DEFINITIONS AND CONSTRUCTION
    1    
1.1 Definitions
    1  
1.2 Number and Gender
    3  
1.3 Headings
    3  
1.4 Reference to Plan Includes Constituent Benefit Programs
    3  
1.5 Inconsistent Provisions in Constituent Benefit Program Documents
    3  
1.6 Effect Upon Other Plans
    3    
II. ESTABLISHMENT AND PURPOSE OF THE PLAN
    4    
2.1 Establishment and Purpose of the Plan
    4  
2.2 Intention to be Welfare Benefit Plan
    4  
2.3 Incorporation of Constituent Benefit Programs
    4    
III. PARTICIPATION AND DEPENDENT COVERAGE
    5    
3.1 Eligible Employee Coverage
    5  
3.2 Eligible Dependent Coverage
    5  
3.3 Enrollment Without Regard To Medicaid Eligibility
    6  
3.4 Special Enrollment Periods
    6    
IV. THIRD PARTY LIABILITY
    7    
4.1 Effect of Article
    7  
4.2 Third Party Liability Is Primary As to Covered Expenses
    7  
4.3 Plan’s Rights of Reimbursement For Covered Expenses Previously Paid
    7  
4.4 Plan’s Exclusion of Coverage For Future Covered Expenses
    7  
4.5 Plan’s Rights of Independent Legal Action
    7  
4.6 Attorney Fees, Costs and Expenses
    7  
4.7 Obligations of Participants
    8  
4.8 Limitations on Plan’s Rights of Reimbursement
    8    
V. BENEFIT CLAIMS PROCEDURE
    9    
5.1 Claims For Benefits
    9  
5.2 Definitions
    9  
5.3 Filing of Benefit Claim
    10  
5.4 Processing of Benefit Claim
    11  
5.5 Notification of Adverse Benefit Determination
    12  
5.6 Timing of Adverse Benefit Determination Notification Regarding Health
Benefit Claims
    12  
5.7 Timing of Adverse Benefit Determination Notification Regarding Disability
Benefit Claims
    14  
5.8 Timing of Adverse Benefit Determination Regarding Non-Health and Disability
Claims
    14  
5.9 Review of Adverse Benefit Determination Regarding Health or Disability
Benefit Claims
    15  
5.10 Review of Adverse Benefit Determination Regarding Non-Health and Disability
Benefit Claims
    16  
5.11 Notification of Benefit Determination on Review
    17  

 

-ii-



--------------------------------------------------------------------------------



 



         
5.12 Timing of Notification Regarding Review of Health Benefit Claims
    17  
5.13 Timing of Notification Regarding Review of Disability Benefit Claims
    18  
5.14 Timing of Notification Regarding Review of Non-Health or Disability Claims
    18  
5.15 Exhaustion of Administrative Remedies
    18  
5.16 Payment of Benefits
    18  
5.17 Authorized Representatives
    19    
VI. FUNDING OF PLAN
    20    
6.1 Source of Benefits
    20  
6.2 Participant Contributions
    20  
6.3 HMO Premiums
    20  
6.4 Insurance Premiums
    20  
6.5 Trust
    20    
VII. ADMINISTRATION OF PLAN
    21    
7.1 Plan Administrator
    21  
7.2 Discretion to Interpret Plan
    21  
7.3 Powers and Duties
    21  
7.4 Expenses
    22  
7.5 Right to Delegate
    22  
7.6 Reliance on Reports, Certificates, and Participant Information
    23  
7.7 Indemnification
    23  
7.8 Fiduciary Duty
    23  
7.9 Compensation and Bond
    23    
VIII. AMENDMENT AND TERMINATION OF PLAN
    24    
8.1 Right to Amend
    24  
8.2 Right to Terminate
    24  
S3 Effect of Amendment or Termination
    24  
8.4 Delegation to Benefit Plans Committee
    24  
8.5 Effect of Oral Statements
    24    
IX. MISCELLANEOUS PROVISIONS
    25    
9.1 No Guarantee of Employment
    25  
9.2 Payments to Minors and Incompetents
    25  
9.3 No Vested Right to Benefits
    25  
9.4 Nonalienation of Benefits
    25  
9.5 Unknown Whereabouts
    26  
9.6 Participating Employers
    26  
9.7 Notice and Filing
    26  
9.8 Incorrect Information, Fraud, Concealment, or Error
    27  
9.9 Medical Responsibilities
    27  
9.10 Compromise of Claims
    27  
9.11 Electronic Administration
    27  
9.12 Tax Payments
    27  
9.13 Compensation and Bond
    28  
9.14 Jurisdiction
    28  
9.15 Severabilitv
    28  

 

-iii-



--------------------------------------------------------------------------------



 



         
X. QUALIFIED MEDICAL CHILD SUPPORT ORDERS
    29    
XI. COBRA CONTINUATION COVERAGE
    30    
XII. FMLA COVERAGE
    31    
XIII. USERRA
    32    
XIV. RESTRICTIONS REGARDING PROTECTED HEALTH INFORMATION
    33    
14.1 Purpose of Article
    33  
14.2 Provision of Information to the Company Pursuant to Authorization
    33  
14.3 Provision of Summary Health Information to Company
    33  
14.4 General Provision of Health Information to Company
    34  
14.5 Adequate Separation
    35  
14.6 Privacy Officer
    36  
14.7 Coverage and Effective Date
    38    
APPENDIX A
    A-1    
APPENDIX B
    B-1  

 

-iv-



--------------------------------------------------------------------------------



 



I.
Definitions and Construction
1.1 Definitions. Where the following words and phrases appear in the Plan, they
shall have the respective meanings set forth below, unless the context clearly
indicates to the contrary:

(1)  
Administrative Services Agreement: The agreement(s) entered into with each
individual or entity providing administrative services with respect to one or
more Constituent Benefit Programs.
  (2)  
Administrative Services Provider: Any individual or entity operating under an
Administrative Services Agreement to provide administrative services with
respect to any benefits offered under one or more of the Constituent Benefit
Programs.
  (3)  
Board: The board of directors of the Company.
  (4)  
Cafeteria Plan: The cafeteria plan, if any, established by the Employer under
section 125 of the Code.
  (5)  
Code: The Internal Revenue Code of 1986, as amended.
  (6)  
Benefit Plans Committee: The Committee to which the Board has delegated certain
Plan sponsor powers.
  (7)  
Company: Dynegy Inc.
  (8)  
Compensation: Unless otherwise specifically provided in a Constituent Benefit
Program, the annual base pay paid by the Employer to or for the benefit of a
Participant for services performed for the Employer.
  (9)  
Condition: Any sickness, injury, or other mental or physical disability giving
rise to the payment of benefits under the Plan.
  (10)  
Constituent Benefit Programs: The benefit programs listed on Appendix B to the
Plan, as such programs and such Appendix B may be amended from time to time.
  (11)  
Constituent Benefit Program Document(s): The written document(s) setting forth
the terms of the applicable Constituent Benefit Program, including, but not
limited to, the benefits provided, the eligibility and enrollment requirements,
the conditions of dependent coverage, if applicable, the termination of
coverage, and the terms and conditions of benefit payments under each
Constituent Benefit Program, as may be amended from time to time. Appendix B
describes the Constituent Benefit Program Document or Constituent Benefit
Program Documents for each Constituent Benefit Program. Appendix B also
describes which Employers maintain which Constituent Benefit Programs for their
Eligible Employees.
  (12)  
Covered Eligible Dependent: Each Eligible Dependent who is covered under the
Plan pursuant to Section 3.2.

 

-1-



--------------------------------------------------------------------------------



 



(13)  
Effective Date: January 1, 2002, except as otherwise stated herein and except
that provisions of the Plan required to have an earlier effective date by
applicable statute and/or regulation shall be effective as of the required
effective date in such statute and/or regulation.
  (14)  
Eligible Dependent: With respect to an Eligible Employee, each person who by
virtue of a relationship to such Eligible Employee is eligible for coverage
under a Constituent Benefit Program.
  (15)  
Eligible Employee: Each individual who is eligible for coverage under a
Constituent Benefit Program because of current or former employment with the
Employer. Notwithstanding any provision of the Plan to the contrary, no
individual who is designated, compensated, or otherwise classified or treated by
the Employer as an independent contractor, leased employee, or other non-common
law employee shall be an Eligible Employee, unless a Constituent Benefit Program
specifically and expressly provides otherwise.
  (16)  
Employer: The Company and each Participating Employer.
  (17)  
ERISA: The Employee Retirement Income Security Act of 1974, as amended.
  (18)  
Group Health Plan: Each Constituent Benefit Program, which is a group health
plan within the meaning of section 5000(b)(1) of the Code, and/or a group health
plan within the meaning of section 607(1) of ERISA, as applicable, and for
purposes of Article XII, is either a group health plan within the meaning of
section 5000(b)(1) of the Code or any Constituent Benefit Program designated by
the Employer as a “Group Health Plan” for purposes of FMLA Leave.
  (19)  
HMO: Any health maintenance organization or similar organization or network of
individuals or organizations that has contracted to provide medical, dental,
and/or other health-related benefits to Participants and Covered Eligible
Dependents.
  (20)  
Insured Constituent Benefit Program: Each Constituent Benefit Program whose
benefits are provided by an Insurer.
  (21)  
Insurer: Any insurance company that has contracted to provide benefits under a
Constituent Benefit Program.
  (22)  
Participant: Each Eligible Employee who is a participant in the Plan pursuant to
Article III and, where reference is appropriate, each Covered Eligible
Dependent.
  (23)  
Participating Employer: Any subsidiary or affiliate of the Company, or any other
entity permitted by law to do so, that has been designated by the Company as a
participating employer and participates in the Plan with respect to one or more
Constituent Benefit Programs.
  (24)  
Plan: The Dynegy Inc. Comprehensive Welfare Benefits Plan.

 

-2-



--------------------------------------------------------------------------------



 



(25)  
Plan Administrator: An individual, committee or entity appointed by the Board to
perform, in a fiduciary capacity as administrative fiduciary, certain identified
duties and responsibilities with respect to the administration of the Plan
and/or a Constituent Benefit Program.
  (26)  
Plan Year: The twelve-consecutive month period commencing on January 1 of each
year.
  (27)  
Recovery: An amount obtained by or for the benefit of a Participant or Covered
Eligible Dependent from a Third Party, such Third Party’s liability carrier, or
in the case of uninsured or underinsured motorist coverage, from such
Participant’s or Covered Eligible Dependent’s automobile insurance carrier
because of a Condition for which a Third Party is legally liable. In the case of
a Recovery which, in whole or in part, includes assets other than cash or cash
equivalents, the Plan Administrator shall determine the monetary value thereof.
  (28)  
Third Party: Any individual or entity who or which is or may be liable to a
Participant or Covered Eligible Dependent for a Condition or for payment of
damages or expenses related to a Condition.

1.2 Number and Gender. Wherever appropriate herein, words used in the singular
shall be considered to include the plural and words used in the plural shall be
considered to include the singular. The masculine gender, where appearing in the
Plan, shall be deemed to include the feminine gender.
1.3 Headings. The headings of Articles and Sections herein are included solely
for convenience. If there is any conflict between such headings and the text of
the Plan, the text shall control. All references to Sections, Articles,
Paragraphs, and Clauses are to this document unless otherwise indicated.
1.4 Reference to Plan Includes Constituent Benefit Programs. Any reference
herein to the Plan includes each Constituent Benefit Program unless otherwise
indicated, irrespective of the fact that certain references herein specifically
are to the Constituent Benefit Programs.
1.5 Inconsistent Provisions in Constituent Benefit Program Documents. In the
event that any term, provision, implication, or statement in a Constituent
Benefit Program Document conflicts with, contradicts, or renders ambiguous a
term, provision, implication, or statement in this document, such term,
provision, implication, or statement in this document shall control.
1.6 Effect Upon Other Plans. Except to the extent provided herein, nothing in
the Plan shall be construed to affect the provisions of any other plan
maintained by the Employer.

 

-3-



--------------------------------------------------------------------------------



 



II.
Establishment and Purpose of the Plan
2.1 Establishment and Purpose of the Plan. The Company has adopted and
established the Plan for the purpose of providing the benefits under and
coordinating the administration of the Constituent Benefit Programs, which
provide certain health, accident, life, disability, and other welfare benefits
for the Eligible Employees of the Employer.
2.2 Intention to be Welfare Benefit Plan. The Plan is intended to be a program
of benefits constituting an employee welfare benefit plan within the meaning of
section 3(1) of ERISA and the regulations promulgated thereunder to the extent
the benefits provided by each individual Constituent Benefit Program so permit.
If any benefits provided under a Constituent Benefit Program are determined to
be other than benefits that are eligible to constitute an employee welfare
benefit plan within the meaning of section 3(1) of ERISA, such determination
shall not prevent the remainder of the Plan from qualifying as an employee
welfare benefit plan within the meaning of such section.
2.3 Incorporation of Constituent Benefit Programs. The Constituent Benefit
Programs and the Constituent Benefit Program Documents in their entirety, as
each may be amended from time to time, are incorporated by reference herein and
made a part of the Plan. No Constituent Benefit Program is intended to be, nor
will any be interpreted to be, a separate employee benefit plan, except that for
the purpose of determining whether the Plan or any Constituent Benefit Program
is a “group health plan” subject to or exempt from any law made applicable to
“group health plans,” each Constituent Benefit Program will be considered to be
a separate plan or “group health plan,” and the fact that one Constituent
Benefit Program will be subject to or exempt from such law will not cause any
other Constituent Benefit Program to be so subject to or exempt from such law.

 

-4-



--------------------------------------------------------------------------------



 



III.
Participation and Dependent Coverage
3.1 Eligible Employee Coverage.
(a) Each Eligible Employee shall become a Participant in the Plan coincident
with the date such Eligible Employee becomes enrolled in and covered under one
or more of the Constituent Benefit Programs.
(b) The rules pertaining to eligibility for, enrollment and reenrollment in,
coverage under and amendment of coverage under, and termination of coverage of
Eligible Employees in a Constituent Benefit Program vary for each Constituent
Benefit Program and are set forth in the respective Constituent Benefit Program
Document. Enrollment and coverage of an Eligible Employee in a Constituent
Benefit Program shall be subject to any required premium payment applicable to
such coverage and any and all other terms and conditions set forth in the
applicable Constituent Benefit Program Document.
(c) Except as otherwise specifically provided by the Plan, an Eligible Employee
shall cease to be a Participant in the Plan upon the day following the earliest
to occur of the date he is no longer enrolled in and covered under at least one
Constituent Benefit Program or the effective date of termination of the Plan. If
an Eligible Employee ceases to be a Participant in the Plan, he shall be
entitled to recommence such participation in accordance with Paragraphs (a) and
(b) of this Section 3.1 provided that the Plan has not terminated.
3.2 Eligible Dependent Coverage.
(a) Each Eligible Dependent shall become a Covered Eligible Dependent under the
Plan coincident with the date such Eligible Dependent becomes enrolled in and
covered under at least one Constituent Benefit Program.
(b) The rules pertaining to eligibility for, enrollment and reenrollment in,
coverage under and amendment of coverage under, and termination of coverage of
Eligible Dependents in a Constituent Benefit Program vary for each Constituent
Benefit Program and are set forth in the respective Constituent Benefit Program
Document. Enrollment and coverage of an Eligible Dependent in a Constituent
Benefit Program shall be subject to any required premium payment applicable to
such coverage and any and all other terms and conditions set forth in the
applicable Constituent Benefit Program Document.
(c) Coverage of a Covered Eligible Dependent of a Participant shall terminate
upon the day following the earliest to occur of the date such Participant ceases
to be enrolled in and covered under at least one Constituent Benefit Program or
the effective date of the termination of the Plan. If coverage of a Covered
Eligible Dependent under the Plan terminates, such Eligible Dependent shall be
entitled again to be covered under the Plan in accordance with Paragraphs (a)
and (b) of this Section 3.5 provided that the Plan has not terminated.

 

-5-



--------------------------------------------------------------------------------



 



3.3 Enrollment Without Regard To Medicaid Eligibility. Contrary Plan provisions
notwithstanding, each Group Health Plan shall enroll an individual in the Plan
without regard to the fact that such individual is eligible for, or is provided
medical assistance under, a state plan for medical assistance approved under
title XIX of the Social Security Act, but only to the extent any such Group
Health Plan is subject to such mandate by law.
3.4 Special Enrollment Periods. Contrary Plan provisions notwithstanding, each
Group Health Plan shall permit an individual to enroll under the conditions, and
during the periods, set forth in section 701(f) of ERISA.

 

-6-



--------------------------------------------------------------------------------



 



IV.
Third Party Liability
4.1 Effect of Article. The provisions of this Article IV shall apply only with
respect to a Constituent Benefit Program which is a Group Health Plan and shall
supercede and replace entirely any and all provisions of such Plan’s Constituent
Benefit Program Document which pertain to reimbursement or subrogation rights.
4.2 Third Party Liability Is Primary As to Covered Expenses. The Plan shall not
be primarily responsible or liable for the payment of Covered Expenses incurred
by a Participant or because of a Condition caused by the fault of a Third Party.
Accordingly and in accordance with the provisions of this Article IV, the Plan
shall be and is entitled to the benefit of any Recovery or right of Recovery
which a Participant may have which relates to a Condition for which a Third
Party was, is or may become liable without regard to any characterization
between such Third Party and the Participant, a court, a jury or any other
person or entity of such liability as being predicated upon pain and suffering,
mental anguish, punitive damages, wrongful death or any other basis other than
for medical or other welfare benefits and without regard to whether the
liability of such Third Party is reduced to a Recovery as a result of legal
proceedings, arbitration, compromise settlement or otherwise.
4.3 Plan’s Rights of Reimbursement For Covered Expenses Previously Paid. If the
Plan has paid Covered Expenses of a Participant because of a Condition caused by
the fault of a Third Party and Recovery is obtained by the Participant with
respect to such Condition, the Participant shall be obligated to reimburse the
Plan for all such Covered Expenses which were paid by the Plan provided,
however, that the Participant shall have no obligation of reimbursement in
excess of the total amount of such Recovery.
4.4 Plan’s Exclusion of Coverage For Future Covered Expenses. If a Condition of
a Participant is or has been caused by the fault of a Third Party and a Recovery
is obtained by the Participant with respect to such Condition, the Plan shall
have no obligation to pay and there shall be excluded from future coverage by
this Plan any and all Covered Expenses thereafter incurred by such Participant
for, in connection with or relating to such Condition until such expenses exceed
in the aggregate the total amount of such Recovery remaining after reimbursement
of the Plan pursuant to Section 4.3.
4.5 Plan’s Rights of Independent Legal Action. If a Participant has incurred,
incurs or may incur Covered Expenses because of a Condition caused or possibly
caused by the fault of a Third Party, the Plan shall have the right but not the
duty to protect its interests by (1) bringing an action in the name of the Plan
or of the Participant against the Third Party, such Third Party’s liability
carrier, or in the case of uninsured or under-insured motorist coverage, against
such Participant’s automobile insurance carrier or (2) joining or intervening in
any action by a Participant against any Third Party, such Third Party’s insurer
or in the case of uninsured or underinsured motorist coverage, against such
Participant’s automobile insurance carrier. The Plan’s failure to bring an
action or to join or intervene in litigation pursuant to its rights under this
Section 4.4 shall not affect or impair the Plan’s rights under this Article IV.
4.6 Attorney Fees, Costs and Expenses. The Plan’s rights of reimbursement,
recovery and Covered Expense exclusion pursuant to this Article IV shall not be
limited or reduced pro rata or otherwise for attorney’s fees, costs or expenses
incurred by a Participant in seeking a Recovery except with the express written
consent of the Plan Administrator.

 

-7-



--------------------------------------------------------------------------------



 



4.7 Obligations of Participants. The Participant shall have an affirmative
obligation to cooperate in reimbursing the Plan and in otherwise assuring the
Plan’s rights of reimbursement pursuant to this Article IV, shall execute and
deliver to the Plan Administrator all assignments and other documents requested
by the Plan Administrator for enforcing the Plain’s rights under this
Article IV, shall not take any action which might prejudice the Plan’s right
under this Article IV, and shall not release any Third Party (even if the
release purports to be partial release or release for the excess liability over
Plan benefits) without the consent of the Plan Administrator, which consent
shall not be unreasonably withheld. The Plan’s rights of reimbursement under
this Article IV shall not be affected by a release of any Third Party entered
into without the consent of the Plan Administrator. If a Participant initiates a
liability claim against any Third Party or such Third Party’s liability carrier
or reimbursement is sought from such Participant’s own automobile insurance
carrier under the uninsured or underinsured motorist endorsement, the amounts
described in Section 4.3 and amounts to cover all future medical expenses which
otherwise would be Covered Expenses relating to the Condition which is the basis
of such liability claim must be included in the claim. If a Participant receives
a Recovery, the Participant shall hold such money in trust for the Plan to the
extent of the Plan’s rights under this Article IV. Each Participant who incurs
any Condition shall inform the Plan Administrator whenever it appears that a
Third Party is or may be liable to the Participant.
4.8 Limitations on Plan’s Rights of Reimbursement. In the event that a Recovery
relating to a Condition is insufficient to cover all medical expenses paid or
payable by both the Plan and the Participant, as applicable, for services and
supplies incurred in treating such Condition, the amount of the Recovery
relating to such Condition which shall be subject to the Plan’s rights of
reimbursement pursuant to this Article IV shall be reduced by such medical
expenses incurred and paid by the Participant in connection with the treatment
of such Condition which were not reimbursed or will not be subject to
reimbursement by the Plan as the Plan Administrator may, in its sole discretion
and on a case-by-case basis, determine.

 

-8-



--------------------------------------------------------------------------------



 



V.
Benefit Claims Procedure
5.1 Claims For Benefits. Claims for benefits or reimbursement under the Plan
shall be submitted and processed in accordance with this Article V except that
this Article V shall not apply to any Constituent Benefit Program (a) which is
not regulated by ERISA or (b) which has in its Constituent Benefit Program
Document provisions which address claims procedures and appeals and which the
Plan Administrator that has powers and duties of benefits claims administration
has determined to be applicable in lieu of the provisions of this Article V.
Completion by a Participant or Covered Eligible Dependent of his
responsibilities and obligations under the claims procedures applicable with
respect to a Constituent Benefit Program shall be a condition precedent to the
commencement of any legal or equitable action in connection with a claim for
benefits under such program by a Participant or Covered Eligible Dependent, or
by any other person or entity claiming rights through such Participant or
Covered Eligible Dependent; provided, however, that the Plan Administrator
having powers and duties of benefits claims administration in its discretion may
waive compliance with such claims procedures as a condition precedent to any
such action.
5.2 Definitions. For purposes of this Article V, the following terms, when
capitalized, will be defined as follows:

  (1)  
Adverse Benefit Determination: Any denial, reduction or termination of or
failure to provide or make payment (in whole or in part) for a Plan benefit,
including any denial, reduction, termination or failure to provide or make
payment that is based on a determination of a Claimant’s eligibility to
participate in the Plan, and including with respect to health benefits a denial,
reduction, termination or failure to provide or make payment resulting from the
application of any utilization review, as well the failure to cover an item or
service for which benefits are otherwise provided because it is determined to be
experimental, investigational or not medically necessary or appropriate. Further
and with respect to health benefits, any reduction or termination of an ongoing
course of treatment prior to its scheduled expiration will be treated as an
Adverse Benefit Determination regarding a Concurrent Care Claim. Further, any
invalidation of a claim for failure to furnish written proof of loss or to
comply with the claim submission procedure will be treated as an Adverse Benefit
Determination.

  (2)  
Benefits Administrator: The person or office to whom the Plan Administrator that
has powers and duties of benefit claims administration has delegated day-to-day
Plan administration responsibilities and who, pursuant to such delegation,
processes Plan benefit claims in the ordinary course or if none has been so
designated, the Plan Administrator that has powers and duties of benefits claims
administration.

  (3)  
Claimant: A Participant or beneficiary or an authorized representative of such
Participant or beneficiary who has filed or desires to file a claim for a Plan
benefit.



 

-9-



--------------------------------------------------------------------------------



 



  (4)  
Concurrent Care Claim: Any request to extend an ongoing course of a health
benefit treatment beyond the period of time or number of treatments that has
previously been approved under the Plan.
    (5)  
Health Care Professional: A physician or other health care professional
licensed, accredited or certified to perform specified health services
consistent with State law.
    (6)  
Independent Fiduciary: The person or entity retained by the Plan Administrator
to perform the review of an Adverse Benefit Determination, who will be an
individual other than (a) the individual who made the Adverse Benefit
Determination that is the subject of the review and (b) the subordinate of such
individual.
    (7)  
Post-Service Claim: Any claim for a Plan health benefit that is not a
Pre-Service Claim.
    (8)  
Pre-Service Claim: Any claim for a Plan health benefit the terms of which
condition receipt thereof, in whole or in part, on approval of the benefit in
advance of obtaining medical care.
    (9)  
Urgent Care Claim: Any Plan health benefit claim for medical care or treatment
with respect to which the application of the time periods otherwise applicable
to such claim (a) could seriously jeopardize, as determined either by a
physician with knowledge of the Claimant’s medical condition or by the Benefits
Administrator (applying the judgment of a prudent layperson who possesses an
average knowledge of health and medicine), the Claimant’s life, health or
ability to regain maximum function, or (b) would subject the Claimant, in the
opinion of a physician with knowledge of the Claimant’s medical condition, to
severe pain that cannot be adequately managed without the care or treatment that
is the subject of the claim.

5.3 Filing of Benefit Claim. A Claimant must file with the Benefits
Administrator a written claim for benefits under the Plan with written proof of
loss no later than March 31 of the Plan Year following the Plan Year in which
the related expense was incurred on the form provided by, or in any other manner
approved by, the Benefits Administrator. For purposes of applying the time
periods for benefit determination pursuant to Section 5.6. 5.7 or 5.8 below,
filing a claim with the Benefits Administrator will be treated as filing a claim
with the Plan Administrator. In connection with the submission of a claim, the
Claimant may examine the Plan and any other relevant documents relating to the
claim, and may submit written comments relating to such claim to the Benefits
Administrator coincident with the filing of the benefit claim form. Failure of a
Claimant to furnish written proof of loss or to comply with the claim submission
procedures and rules established by the Plan Administrator (including rules as
to what information relating to a claim is required to be submitted by a
Claimant) will invalidate such claim submission and such invalidation will not
be considered as or treated as an Adverse Benefit Determination for purposes of
this Article V unless the Benefits Administrator in its discretion determines
that it was not reasonably possible to provide such proof or comply with such
procedure. Notwithstanding the foregoing, if a Claimant’s communication
regarding a Pre-Service Claim is received by the Benefits Administrator and
names the Claimant, his specific medical condition or symptom, and the specific
treatment, service or product for which approval is requested, but otherwise
fails to follow the claims submission procedure, the Benefits Administrator will
notify the Claimant of the failure and the proper procedures to be followed to
file a claim for benefits. Such notification will be provided as soon as
possible, but not later than five days (twenty-four hours in the case of an
Urgent Care Claim) following the failure and may be oral unless the Claimant
requests written notification.

 

-10-



--------------------------------------------------------------------------------



 



5.4 Processing of Benefit Claim. Upon receipt of fully completed benefit claim
forms from a Claimant, the Benefits Administrator shall determine if the
Claimant’s right to the requested benefit, payable at the time or times and in
the form requested, is clear and, if so, shall process such benefit claim
without resort to the Plan Administrator. In the case of either an Urgent Care
Claim other than a Concurrent Care Claim or a Pre-Service Claim, the Benefits
Administrator shall affirmatively notify the Claimant of the approval of the
claim not later than seventy-two hours after receipt of the benefit claim in the
case of an Urgent Care Claim other than a Concurrent Care Claim and not less
then fifteen days after receipt of the benefit claim in the case of a
Pre-Service Claim. If the Benefits Administrator determines that the Claimant’s
right to the requested benefit, payable at the time or times and in the form
requested, is not clear, it shall refer the benefit claim to the Plan
Administrator for review and determination, which referral shall include:

  (1)  
All materials submitted to the Benefits Administrator by the Claimant in
connection with the claim;

  (2)  
A written description of why the Benefits Administrator was of the view that the
Claimant’s right to the benefit, payable at the time or times and in the form
requested, was not clear;

  (3)  
A description of all Plan provisions pertaining to the benefit claim;

  (4)  
Where appropriate, a summary as to whether such Plan provisions have in the past
been consistently applied with respect to other similarly situated Claimants;
and

  (5)  
Such other information as may be helpful or relevant to the Plan Administrator
in its consideration of the claim.

If the Claimant’s claim is referred to the Plan Administrator, the Claimant may
examine any relevant document relating to his claim and may submit written
comments or other information to the Plan Administrator to supplement his
benefit claim. Within the time period described in Section 5.6, 5.7 or 5.8,
whichever is applicable to a claim, the Plan Administrator shall consider the
referral regarding the claim of the Claimant and make a decision as to whether
it is to be approved, modified or denied. If the claim is approved, the Plan
Administrator shall direct the Benefits Administrator to process the approved
claim as soon as administratively practicable and in the case of either an
Urgent Care Claim other than a Concurrent Care Claim or a Pre-Service Claim, the
Plan Administrator shall affirmatively notify the Claimant of the approval of
the claim not later than seventy-two hours after receipt of the benefit claim in
the case of an Urgent Care Claim other than a Concurrent Care Claim and not less
then fifteen days after receipt of the benefit claim in the case of a
Pre-Service Claim.

 

-11-



--------------------------------------------------------------------------------



 



5.5 Notification of Adverse Benefit Determination. In any case of an Adverse
Benefit Determination of a claim for a Plan benefit, the Plan Administrator
shall furnish written notice to the affected Claimant within the notification
periods described in Section 5.6, 5.7 or 5.8, whichever is applicable to such
claim below. Any notice that denies a benefit claim of a Claimant in whole or in
part shall, in a manner calculated to be understood by the Claimant:

  (1)  
State the specific reason or reasons for the Adverse Benefit Determination;

  (2)  
Provide specific reference to pertinent Plan provisions on which the Adverse
Benefit Determination is based;

  (3)  
In the case of a health or disability benefit claim and if an internal rule,
guideline, protocol or other similar criterion was relied upon in making the
Adverse Benefit Determination, either provide such criterion or state that such
criterion was relied upon and that a copy of the criterion will be provided free
of charge to the Claimant upon request;

  (4)  
In the case of a health or disability benefit claim and if the Adverse Benefit
Determination is based on a medical necessity, experimental treatment or similar
exclusion or limit, either explain the scientific or clinical judgment for the
determination, applying the terms of the Plan to the Claimant’s medical
circumstances, or state that such explanation will be provided free of charge to
the Claimant upon request;

  (5)  
Describe any additional material or information necessary for the Claimant to
perfect the claim and explain why such material or information is necessary;

  (6)  
Describe the Plan’s review procedures and time limits applicable to such
procedures, including a statement of the Claimant’s right to bring a civil
action under section 502(a) of ERISA following an Adverse Benefit Determination
on review; and

  (7)  
If an Urgent Care Claim is involved, provide a description of the expedited
review process available for Urgent Care Claims (see Section 5.12).

5.6 Timing of Adverse Benefit Determination Notification Regarding Health
Benefit Claims. The Plan Administrator shall provide a Claimant with notice of
an Adverse Benefit Determination regarding a health benefit claim within the
following time periods:

  (1)  
In the case of an Urgent Care Claim other than a Concurrent Care Claim, as soon
as possible, taking into account the medical exigencies, but not later than
seventy-two hours after the claim is filed with the Plan Administrator;
provided, however, that if additional information from the Claimant is necessary
to complete the claim, the Claimant will be notified within twenty-four hours
after such claim is filed with the Plan Administrator and will be given at least
forty-eight hours to provide the specified information, and notice of the Plan
Administrator’s benefit determination will be provided to the Claimant within
forty-eight hours after the earlier of (a) the Plan Administrator’s receipt of
the specified information or (b) the end of the period afforded the Claimant to
provide the specified information. In addition, such notification may be
provided orally (provided that written or electronic notification is provided
within three days following such oral notification).

 

-12-



--------------------------------------------------------------------------------



 



  (2)  
In the case of a properly submitted Urgent Care Claim that is a Concurrent Care
Claim, if such claim is made at least 24 hours prior to the scheduled expiration
of treatment, notice of the disposition of the claim will be furnished to the
Claimant as soon as possible, taking into account the medical exigencies, but
not later than 24 hours after such claim is filed with the Plan Administrator.
If such claim is not made at least twenty-four hours prior to the scheduled
expiration of treatment, the claim shall be governed by Clause (1) above.

  (3)  
In the case of a decision to reduce or terminate a previously approved ongoing
course of health benefit treatment that was to be provided over a period of time
or a number of treatments, the Plan Administrator shall notify the Claimant of
the Adverse Benefit Determination at a time sufficiently in advance of the
reduction or termination to allow the Claimant to appeal and obtain a
determination on review of such Adverse Benefit Determination before the benefit
is reduced or terminated.

  (4)  
In the case of a Pre-Service Claim not described in Clauses (1) through (3)
above, the Plan Administrator shall notify the Claimant of the Adverse Benefit
Determination within a reasonable period of time appropriate to the medical
circumstances but not later than fifteen days after receipt of the claim by the
Plan (which period may be extended one time for up to an additional fifteen days
provided that the Plan Administrator both determines that such extension is
necessary due to matters beyond the control of the Plan and notifies the
Claimant prior to the expiration of the initial fifteen-day period of the
circumstances requiring the extension of time and the date by which the Plan
expects to render a decision).

  (5)  
In the case of a Post-Service Claim not described in Clauses (1) through (3)
above, the Plan Administrator shall notify the Claimant of the Adverse Benefit
Determination within a reasonable period of time but not later than thirty days
after receipt of the claim (which period may be extended one time for up to
fifteen days provided that the Plan Administrator both determines that such
extension is necessary due to matters beyond the control of the Plan and
notifies the Claimant prior to the expiration of the initial thirty-day period
of the circumstances requiring the extension of time and the date by which the
Plan expects to render a decision).

The period of time within which an Adverse Benefit Determination regarding a
health benefit claim shall be made, as described above, shall begin at the time
a claim is filed in accordance with the reasonable procedures of the Plan,
without regard to whether all the information necessary to make a benefit
determination accompanies the filing. In the case of claims described in Clauses
(4) or (5) above, in the event an extension of the period of time for an Adverse
Benefit Determination is required because additional information is necessary to
decide the claim, (including examination by a physician selected by the Plan
Administrator or the performance of an autopsy), the notice of extension will
specifically describe the required information, the Claimant will be afforded at
least forty-five days from receipt of the notice to provide such specified
information, and the period for making the Adverse Benefit Determination will be
tolled from the date on which the notification of the extension is sent to the
Claimant until the date on which the Claimant responds to the request for
additional information.

 

-13-



--------------------------------------------------------------------------------



 



5.7 Timing of Adverse Benefit Determination Notification Regarding Disability
Benefit Claims. The Plan Administrator shall notify the Claimant of the Adverse
Benefit Determination regarding a disability benefit claim within a reasonable
period of time, but not later than forty-five days after receipt of the claim.
This period may be extended by the Plan Administrator for up to thirty days,
provided that the Plan Administrator both determines that such extension is
necessary due to matters beyond the control of the Plan and notifies the
Claimant, prior to expiration of the initial forty-five-day period, of the
circumstances requiring the extension of time and the date by which the Plan
expects to render a decision. If, prior to the end of the first thirty-day
extension period, the Plan Administrator determines that, due to matters beyond
the control of the Plan, a decision cannot be rendered within that extension
period, the period for making the determination may be extended for up to an
additional thirty days, provided that the Plan Administrator notifies the
Claimant prior to the expiration of the first thirty-day extension period of the
circumstances requiring the extension and the date as of which the Plan expects
to render a decision. Any extension notice provided to a Claimant shall
specifically explain the standards on which entitlement to the benefit at issue
is based, the unresolved issues that prevent a decision on the claim, and the
additional information needed to resolve those issues, and the Claimant shall be
afforded at least forty-five days in which to provide the specified information.
In the event of such an extension, the period for making the Adverse Benefit
Determination will be tolled from the date on which the notification of
extension is sent to the Claimant until the date on which the Claimant responds
to the request for additional information. The period of time within which an
Adverse Benefit Determination shall be made, as described above, shall begin at
the time a claim is filed in accordance with the reasonable procedures of the
Plan, without regard to whether all the information necessary to make a benefit
determination accompanies the filing.
5.8 Timing of Adverse Benefit Determination Regarding Non-Health and Disability
Claims. In any case of an Adverse Benefit Determination of a claim for a Plan
benefit other than a health or disability benefit claim, the Plan Administrator
shall furnish written notice to the affected Claimant within a reasonable period
of time but not later than ninety days after receipt of such claim for Plan
benefits (or within 180 days if special circumstances necessitate an extension
of the ninety-day period and the Claimant is informed of such extension in
writing within the ninety-day period and is provided with an extension notice
consisting of an explanation of the special circumstances requiring the
extension of time and the date by which the benefit determination will be
rendered).

 

-14-



--------------------------------------------------------------------------------



 



5.9 Review of Adverse Benefit Determination Regarding Health or Disability
Benefit Claims. A Claimant has the right to have an Adverse Benefit
Determination of a health or disability benefit claim reviewed in accordance
with the following claims review procedure:

  (1)  
To exercise the right to request a review of an Adverse Benefit Determination, a
Claimant must submit a written request for such review to the Plan Administrator
not later than 180 days following receipt by the Claimant of the Adverse Benefit
Determination notification;

  (2)  
The Claimant shall have the opportunity to submit written comments, documents,
records, and other information relating to the claim for benefits to the Plan
Administrator or, as applicable, to the Independent Fiduciary;

  (3)  
The Claimant shall have the right to have all comments, documents, records, and
other information relating to the claim for benefits that have been submitted by
the Claimant considered on review without regard to whether such comments,
documents, records or information was considered in the initial benefit
determination;

  (4)  
The Claimant shall have reasonable access to, and copies of, all documents,
records, and other information relevant to the claim for benefits free of charge
upon request, including (a) documents, records or other information relied upon
for the benefit determination, (b) documents, records or other information
submitted, considered or generated without regard to whether such documents,
records or other information were relied upon in making the benefit
determination, (c) documents, records or other information that demonstrates
compliance with the standard claims procedure in making the benefit
determination on the Claimant’s claim, and (d) documents, records or other
information that constitutes a statement of policy or guidance with respect to
the Plan concerning the denied treatment option or benefit for the Claimant’s
diagnosis, without regard to whether such statement of policy or guidance was
relied upon in making the benefit determination;

  (5)  
The review of the Adverse Benefit Determination shall not give deference to the
original decision;

  (6)  
The review of the Adverse Benefit Determination shall be conducted solely by an
Independent Fiduciary;

  (7)  
If the initial benefit determination was based in whole or in part on a medical
judgment, including determinations with regard to whether a particular
treatment, drug or other item is experimental, investigational or not medically
necessary or appropriate, the Independent Fiduciary conducting the review shall
consult with a Health Care Professional with appropriate training and experience
in the applicable field of medicine who was not consulted, and is not the
subordinate of someone who was consulted, during the initial benefit
determination; and

  (8)  
The Claimant shall have the right to have identified to him the medical or
vocational experts whose advice was obtained in connection with the Adverse
Benefit Determination (without regard to whether the advice was relied upon in
making such determination).

 

-15-



--------------------------------------------------------------------------------



 



The decision on review by the Independent Fiduciary Plan Administrator will be
binding and conclusive upon all persons, and the Claimant shall neither be
required nor be permitted to pursue further appeals to the Plan Administrator.
Notwithstanding anything to the contrary in this Section 5.9, an expedited
review process is available for Urgent Care Claims. A request for expedited
review may be submitted orally or in writing, in which case all necessary
information will be transmitted between the Plan Administrator and the Claimant
by telephone, facsimile or other similarly expeditious method.
5.10 Review of Adverse Benefit Determination Regarding Non-Health and Disability
Benefit Claims. A Claimant has the right to have an Adverse Benefit
Determination regarding a claim other than a health or disability benefit claim
reviewed in accordance with the following claims review procedure:

  (1)  
The Claimant must submit a written request for such review to the Plan
Administrator not later than 60 days following receipt by the Claimant of the
Adverse Benefit Determination notification;

  (2)  
The Claimant shall have the opportunity to submit written comments, documents,
records, and other information relating to the claim for benefits to the Plan
Administrator;

  (3)  
The Claimant shall have the right to have all comments, documents, records, and
other information relating to the claim for benefits that have been submitted by
the Claimant considered on review without regard to whether such comments,
documents, records or information was considered in the initial benefit
determination; and

  (4)  
The Claimant shall have reasonable access to, and copies of, all documents,
records, and other information relevant to the claim for benefits free of charge
upon request, including (a) documents, records or other information relied upon
for the benefit determination, (b) documents, records or other information
submitted, considered or generated without regard to whether such documents,
records or other information were relied upon in making the benefit
determination, and (c) documents, records or other information that demonstrates
compliance with the standard claims procedure.

The decision on review by the Plan Administrator will be binding and conclusive
upon all persons, and the Claimant shall neither be required nor be permitted to
pursue further appeals to the Plan Administrator.

 

-16-



--------------------------------------------------------------------------------



 



5.11 Notification of Benefit Determination on Review. Notice of the final
benefit determination regarding an Adverse Benefit Determination will be
furnished in writing or electronically to the Claimant after a full and fair
review. Notice of an Adverse Benefit Determination upon review will be provided
at the time described in Section 5.12, 5.13 or 5.14 below, whichever is
applicable with respect to a claim, and will, in the case of any Adverse Benefit
Determination:

  (1)  
State the specific reason or reasons for the Adverse Benefit Determination;

    (2)  
Provide specific reference to pertinent Plan provisions on which the Adverse
Benefit Determination is based;

  (3)  
State that the Claimant is entitled to receive, upon request and free of charge,
reasonable access to and copies of all documents, records, and other information
relevant to the Claimant’s claim for benefits including (a) documents, records
or other information relied upon for the benefit determination, (b) documents,
records or other information submitted, considered or generated without regard
to whether such documents, records or other information were relied upon in
making the benefit determination, (c) documents, records or other information
that demonstrates compliance with the standard claims procedure in making the
benefit determination on the Claimant’s claim, and (d) in the case of claims
regarding health or disability benefits, documents, records or other information
that constitutes a statement of policy or guidance with respect to the Plan
concerning the denied treatment option or benefit for the Claimant’s diagnosis,
without regard to whether such statement of policy or guidance was relied upon
in making the benefit determination.
    (4)  
Describe the Claimant’s right to bring an action under section 502(a) of ERISA;

In the case of an Adverse Benefit Determination regarding health or disability
benefits, such notice shall also:

  (1)  
If an internal rule, guideline, protocol or other similar criterion was relied
upon in making the Adverse Benefit Determination, either provide such criterion
or state that such criterion was relied upon and that a copy of the criterion
will be provided free of charge to the Claimant upon request;

  (2)  
If the Adverse Benefit Determination is based on a medical necessity,
experimental treatment or similar exclusion or limit, either explain the
scientific or clinical judgment for the determination, applying the terms of the
Plan to the Claimant’s medical circumstances, or state that such explanation
will be provided free of charge to the Claimant upon request;

  (3)  
Include the following statement: “You and your plan may have other voluntary
alternative dispute resolution options, such as mediation. One way to find out
what may be available is to contact your local U.S. Department of Labor Office
and your State insurance regulatory agency.”

5.12 Timing of Notification Regarding Review of Health Benefit Claims. For
Urgent Care Claims, such notice will be furnished as soon as possible, taking
into account the medical exigencies, but not later than seventy-two hours
following a request for review. For other claims, such notice will be furnished
(i) within a reasonable period of time appropriate to the medical circumstances
but not later than thirty days following a request for a review of a Pre-Service
Claim, and (ii) within a reasonable period of time but not later than sixty days
following a request for a review of a Post-Service Claim. The period of time
within which a benefit determination on review will be made begins at the time
an appeal is filed in accordance with the reasonable procedures of the Plan,
without regard to whether all the information necessary to make a benefit
determination on review accompanies the filing.

 

-17-



--------------------------------------------------------------------------------



 



5.13 Timing of Notification Regarding Review of Disability Benefit Claims. Such
notice will be furnished within a reasonable period of time but not later than
forty-five days following receipt of a request for a review (which period may be
extended for up to forty-five additional days provided that the Plan
Administrator both determines that such an extension is necessary due to special
circumstances and notifies the Claimant prior to the expiration of the initial
forty-five-day period of the special circumstances requiring an extension and
the date by which the Independent Fiduciary expects to render the determination
on review). The period of time within which a benefit determination on review
will be made begins at the time an appeal is filed in accordance with the
reasonable procedures of the Plan, without regard to whether all the information
necessary to make a benefit determination on review accompanies the filing. In
the event an extension of time is necessary due to the Claimant’s failure to
submit necessary information, the period for making the Adverse Benefit
Determination will be tolled from the date on which the notification of the
extension is sent to the Claimant until the date on which the Claimant responds
to the request for additional information.
5.14 Timing of Notification Regarding Review of Non-Health or Disability Claims.
The Plan Administrator shall notify a Claimant of its determination on review
with respect to the Adverse Benefit Determination of the Claimant within a
reasonable period of time but not later than sixty days after the receipt of the
Claimant’s request for review unless the Plan Administrator determines that
special circumstances require an extension of time for processing the review of
the Adverse Benefit Determination. If the Plan Administrator determines that
such extension of time is required, written notice of the extension (which shall
indicate the special circumstances requiring the extension and the date by which
the Plan Administrator expects to render the determination on review) shall be
furnished to the Claimant prior to the termination of the initial sixty-day
review period. In no event shall such extension exceed a period of sixty days
from the end of the initial sixty-day review period. In the event such extension
is due to the Claimant’s failure to submit necessary information, the period for
making the determination on a review will be tolled from the date on which the
notification of the extension is sent to the Claimant until the date on which
the Claimant responds to the request for additional information.
5.15 Exhaustion of Administrative Remedies. Completion of the claims procedures
described in this Article V will be a condition precedent to the commencement of
any legal or equitable action in connection with a claim for benefits under the
Plan by a Claimant or by any other person or entity claiming rights individually
or through a Claimant; provided, however, that the Plan Administrator may, in
its sole discretion, waive compliance with such claims procedures as a condition
precedent to any such action.
5.16 Payment of Benefits. If the Benefits Administrator, Plan Administrator or
Independent Fiduciary determines that a Claimant is entitled to a benefit
hereunder, payment of such benefit will be made to such Claimant (or commence,
as applicable) as soon as administratively practicable after the date the
Benefits Administrator, Plan Administrator or Independent Fiduciary determines
that such Claimant is entitled to such benefit or on such other date as may be
established pursuant to the Plan provisions or, as applicable, designated by the
Claimant, Plan Administrator or Independent Fiduciary, as applicable.

 

-18-



--------------------------------------------------------------------------------



 



5.17 Authorized Representatives. An authorized representative may act on behalf
of a Claimant in pursuing a benefit claim or an appeal of an Adverse Benefit
Determination. An individual or entity will only be determined to be a
Claimant’s authorized representative for such purposes if the Claimant has
provided the Plan Administrator with a written statement identifying such
individual or entity as his authorized representative and describing the scope
of the authority of such authorized representative; provided that, for an Urgent
Care Claim, a Health Care Professional with knowledge of a Claimant’s medical
condition will be permitted to act as the authorized representative of the
Claimant. In the event a Claimant identifies an individual or entity as his
authorized representative in writing to the Plan Administrator but fails to
describe the scope of the authority of such authorized representative, the Plan
Administrator shall assume that such authorized representative has full powers
to act with respect to all matters pertaining to the Claimant’s benefit claim
under the Plan or appeal of an Adverse Benefit Determination with respect to
such benefit claim.
5.18 Temporary Rules Regarding Health Benefit Claims. Health benefit claims made
under a Constituent Benefit Program prior to January 1, 2003 shall be subject to
the following special benefit claims rules: Section 5.8 shall be applied in
place of Section 5.6; Sections 5.5(3) and 5.5(4) shall be inapplicable;
Section 5.10 shall be applied in place of Section 5.9; the special rules
regarding health benefit claims in Section 5.11 shall be inapplicable; and
Section 5.14 shall be applied in place of Section 5.12.

 

-19-



--------------------------------------------------------------------------------



 



VI.
Funding of Plan
6.1 Source of Benefits. Except with respect to benefits provided by an Insurer
or an HMO or through a trust, the Plan shall be self-funded and any benefit
payable under the Plan shall be paid from the general assets of the Employer.
6.2 Participant Contributions.
(a) Participants’ contributions, if any, shall be determined by the Employer and
shall be set forth in each Constituent Benefit Program Document. Upon enrollment
of a Participant in, amendment of coverage under, or enrollment of an Eligible
Dependent in any Constituent Benefit Program, each Participant shall be advised
of any required Participant contributions with respect to the coverage under
such Constituent Benefit Program. Further, Participants’ contributions shall be
subject to change by and in the sole discretion of the Employer, and each
Participant shall be advised of any such change in the amount of such
contributions as provided in the applicable Constituent Benefit Program and, in
the absence of such provision, in writing no later than thirty-one days prior to
the effective date of such change.
(b) Participants’ contributions shall be paid by Participants in the manner and
within the time period set forth in the applicable Constituent Benefit Program
Document.
(c) Subject to the terms and conditions set forth in the Dynegy Inc. Pre-Tax
Premium and Benefits Plan, Participants shall be permitted to elect to make
certain Participant contributions with respect to coverage under certain
Constituent Benefit Programs on a pre-tax basis. If a Participant makes such an
election, the Participant’s Compensation shall be reduced, and an amount equal
to the reduction shall be contributed by the Employer and applied to such
Participant’s share of any cost of coverage under the applicable Constituent
Benefit Program.
6.3 HMO Premiums. HMO premiums shall be paid by the Plan Administrator to such
HMO from the general assets of the Employer and/or Participants’ contributions
within the time period required by the applicable Constituent Benefit Program or
applicable contract with such HMO or, if earlier, by law.
6.4 Insurance Premiums. Insurance premiums payable with respect to any Insured
Constituent Benefit Program shall be paid to the applicable Insurer from the
general assets of the Employer and/or Participants’ contributions within the
time period required by the applicable Insured Constituent Benefit Program or
applicable contract with such Insurer or, if earlier, by law.
6.5 Trust. Benefits under any Constituent Benefit Program, HMO premiums and/or
insurance premiums may be paid from any trust established for that purpose
(including any trust which is or is intended to be a voluntary employees’
beneficiary association under section 501 (c)(9) of the Code) as determined by
the Plan Administrator.

 

-20-



--------------------------------------------------------------------------------



 



VII.
Administration of Plan
7.1 Plan Administrator. For purposes of ERISA, the Company shall be the
“administrator” and the “named fiduciary” with respect to the Plan. The general
administration of the Plan and of the Constituent Benefit Programs shall be
vested in the Plan Administrator or, if there be more than one, the Plan
Administrators. There may be more than one Plan Administrator with respect to
the Plan and/or a Constituent Benefit Program. Appendix B shall identify and
describe the respective powers, duties and responsibilities of each Plan
Administrator. If no Plan Administrator is designated by the Board for the Plan
and/or a Constituent Benefit Program, the Company shall be the Plan
Administrator as to the Plan and/or Constituent Benefit Program which is lacking
an identified and appointed Plan Administrator. Each Plan Administrator shall
constitute a fiduciary of the Plan for all purposes of ERISA with respect to the
duties and responsibilities assigned to such Plan Administrator as described on
Appendix B. Each Plan Administrator, upon appointment by the Board as a Plan
Administrator, shall be notified in writing of such appointment, which written
notification shall affirmatively advise the Plan Administrator of his or her
fiduciary status for purposes of ERISA.
7.2 Discretion to Interpret Plan. A Plan Administrator shall have absolute
discretion to construe and interpret any and all provisions of the Plan and/or
the Constituent Benefit Programs which are relevant to the duties and
responsibilities of such Plan Administrator as described on Appendix B,
including, but not limited to, the discretion to resolve ambiguities,
inconsistencies, or omissions conclusively; provided, however, that all such
discretionary interpretations and decisions shall be applied in a uniform and
nondiscriminatory manner to all Participants, beneficiaries, and Covered
Eligible Dependents who are similarly situated. The decisions of the Plan
Administrator upon all matters within the scope of its authority shall be
binding and conclusive upon all persons.
7.3 Powers and Duties. In addition to the powers described in Section 7.2 and
all other powers specifically granted under the Plan, a Plan Administrator shall
have all powers necessary or proper to administer the Plan and/or a Constituent
Benefit Program with respect to the duties and responsibilities of such Plan
Administrator as described on Appendix B and to discharge its duties and
responsibilities under the Plan, including, but not limited to, the following
powers:

  (1)  
To make and enforce such rules, regulations, and procedures as it may deem
necessary or proper for the orderly and efficient administration of the Plan
and/or a Constituent Benefit Program with respect to the duties and
responsibilities of such Plan Administrator as described on Appendix B;

  (2)  
With the consent of the Company, to enter into an Administrative Services
Agreement with an individual or entity;

  (3)  
In its discretion and as applicable with respect to the duties and
responsibilities of such Plan Administrator as described on Appendix B, to
interpret and decide all matters of fact in granting or denying benefits under
the Plan and/or a Constituent Benefit Program its interpretation and decision
thereof to be final and conclusive on all persons claiming benefits under the
Plan and/or a Benefit Constituent Program;

 

-21-



--------------------------------------------------------------------------------



 



  (4)  
In its discretion and as applicable with respect to the duties and
responsibilities of such Plan Administrator as described on Appendix B, to
determine eligibility under the terms of the Plan and/or a Constituent Benefit
Program, its determination thereof to be final and conclusive on all persons;

  (5)  
In its discretion and as applicable with respect to the duties and
responsibilities of such Plan Administrator as described on Appendix B, to
determine the amount of and authorize the payment of benefits under the Plan
and/or a Constituent Benefit Program, its determination and authorization
thereof to be final and conclusive on all persons;

  (6)  
To prepare and distribute information explaining the Plan and/or a Constituent
Benefit Program to the extent pertaining to provisions of the Plan as to which
the Plan Administrator has duties and responsibilities as described on
Appendix B;

  (7)  
To obtain from the Employer, Employees, beneficiaries, and Eligible Dependents
such information as may be necessary for the proper administration of the Plan
and/or a Constituent Benefit Program;

  (8)  
With the consent of the Company, to appoint an Administrative Services Provider;
and

  (9)  
With the consent of the Company, to sue or cause suit to be brought in the name
of the Plan.

7.4 Expenses. The Employer shall pay the reasonable expenses incident to the
administration of the Plan, including, but not limited to, the compensation of
any legal counsel, advisors, or other technical or clerical assistance as may be
required; and any other expenses incidental to the operation of the Plan that it
determines are proper. Expenses of the Plan may be prorated, as determined by
the Company, among the Company and Participating Employers.
7.5 Right to Delegate. A Plan Administrator may from time to time delegate to
one or more of the Employer’s officers, employees, or agents, or to any other
person or organization, any of its powers, duties, and responsibilities with
respect to the operation and administration of the Plan, including, but not
limited to, the administration of claims, the authority to authorize payment of
benefits, the review of denied or modified claims, and the discretion to decide
matters of fact and to interpret Plan provisions (subject to the ultimate
discretion of the Plan Administrator). A Plan Administrator also may from time
to time employ, and authorize any person to whom any of its fiduciary
responsibilities have been delegated to employ, persons to render advice with
regard to any fiduciary responsibility held hereunder. Upon designation and
acceptance of such delegation, employment, or authorization, the Plan
Administrator shall have no liability for the acts or omissions of any such
designee as long as the Plan Administrator does not violate its fiduciary
responsibility in making or continuing such designation. Any delegation of
fiduciary responsibility shall be reviewed at least annually by the delegating
Plan Administrator and shall be terminable upon such notice as such Plan
Administrator in its discretion deems reasonable and prudent under the
circumstances.

 

-22-



--------------------------------------------------------------------------------



 



7.6 Reliance on Reports, Certificates, and Participant Information. A Plan
Administrator shall be entitled to rely conclusively upon all tables,
valuations, certificates, opinions, and reports furnished by an actuary,
accountant, controller, counsel, insurance company, Administrative Services
Provider, or other person who is employed or engaged for such purposes.
Moreover, a Plan Administrator and the Employer shall be entitled to rely upon
information furnished to the Plan Administrator or the Employer by a Participant
or Eligible Dependent, including, but not limited to, such person’s current
mailing address.
7.7 Indemnification. The Company shall indemnify and hold harmless each employee
of the Company who is a fiduciary under the Plan against any and all expenses
and liabilities arising out of such member’s or such Employee’s administrative
functions or fiduciary responsibilities, including, but not limited to, any
expenses and liabilities that are caused by or result from an act or omission
constituting the negligence of such individual in the performance of such
functions or responsibilities, but excluding expenses and liabilities arising
out of such individual’s own gross negligence or willful misconduct. Expenses
against which such person shall be indemnified hereunder include, but are not
limited to, the amounts of any settlement, judgment, costs, counsel fees, and
related charges reasonably incurred in connection with a claim asserted or a
proceeding brought. Notwithstanding the foregoing provisions of this Section,
this Section shall not apply to, and the Company shall not indemnify against,
any expense that was incurred without the consent or approval of the Company,
unless such consent or approval has been waived in writing by the Company.
7.8 Fiduciary Duty. Each fiduciary under the Plan shall discharge his duties and
responsibilities with respect to the Plan:

  (1)  
Solely in the interest of Participants and for the exclusive purpose of
providing benefits to Participants, Covered Eligible Dependents, and their
beneficiaries and of defraying reasonable expenses of administering the Plan;

  (2)  
With the care, skill, prudence, and diligence under the circumstances then
prevailing that a prudent person acting in a like capacity and familiar with
such matters would use in the conduct of an enterprise of a like character and
with like aims; and

  (3)  
In accordance with the documents and instruments governing the Plan insofar as
such documents and instruments are consistent with applicable law.

“No fiduciary under the Plan shall cause the Plan to enter into a “prohibited
transaction” as provided in section 406 of ERISA or section 4975 of the Code.
7.9 Compensation and Bond. An Employee of the Company who is a fiduciary under
the Plan shall not receive compensation for services so rendered as a fiduciary
of the Plan. To the extent required by ERISA or other applicable law, the Plan
Administrator shall furnish bond or security for the performance of its duties
hereunder.

 

-23-



--------------------------------------------------------------------------------



 



VIII.
Amendment and Termination of Plan
8.1 Right to Amend. Notwithstanding any provision of any other communication,
either oral or written, made by the Employer, an Administrative Services
Provider, or any other individual or entity to Employees, to any service
provider, or to any other individual or entity, the Company reserves the
absolute and unconditional right to amend the Plan and any or all Constituent
Benefit Programs incorporated herein from time to time on behalf of itself and
each Participating Employer, including, but not limited to, the right to reduce
or eliminate benefits provided pursuant to the provisions of the Plan or any
Constituent Benefit Program as such provisions currently exist or may hereafter
exist, and the right to amend prospectively or retroactively. Amendments to the
Plan and/or a Constituent Benefit Program may be effected by action by the Board
or the Compensation Committee of the Board; provided, however, that (a) any
amendments to the Plan and/or a Constituent Benefit Program that do not have a
significant cost impact on the Employer may also be made by the Benefit Plans
Committee and (b) any amendments to the Plan that do not have any cost impact on
the Employer may also be made by the Chairman of the Benefit Plans Committee.
8.2 Right to Terminate. The Employer hopes and expects to continue the Plan
indefinitely. However, notwithstanding any provision of any other communication,
either oral or written, made by the Employer, the Plan Administrator, an
Administrative Services Provider, or any other individual or entity to
Employees, any service provider, or any other individual or entity, the Company
reserves the absolute and unconditional right to terminate the Plan and any and
all Constituent Benefit Programs, in whole or in part, on behalf of itself and
each Participating Employer, with respect to some or all of the Employees. Any
termination of the Plan or the Constituent Benefit Programs shall be in writing
and shall be executed by an officer of the Company.
8.3 Effect of Amendment or Termination. If the Plan is amended or terminated,
each Participant, beneficiary, and Covered Eligible Dependent shall have no
further rights hereunder and the Employer shall have no further obligations
hereunder except as otherwise specifically provided under the terms of the Plan
and each Constituent Benefit Program; provided, however, that no modification,
alteration, amendment, suspension, or termination shall be made that would
diminish any vested accrued benefits arising from incurred but unpaid claims of
Participants or their Covered Eligible Dependents or beneficiaries existing
prior to the effective date of such modification, alteration, amendment,
suspension, or termination.
8.4 Delegation to Benefit Plans Committee. From time to time, the Board may
delegate to the Benefit Plans Committee certain of its powers pursuant to this
Article VIII. Any action taken by the Benefit Plans Committee pursuant to such
delegation shall be deemed the act of the Board without need for further action
on the part of such Board.
8.5 Effect of Oral Statements. Any oral statements or representations made by
the Employer, an Administrative Services Provider, or any other individual or
entity that alter, modify, amend, or are inconsistent with the written terms of
the Plan shall be invalid and unenforceable and may not be relied upon by any
Employee, beneficiary, Eligible Dependent, service provider, or other individual
or entity.

 

-24-



--------------------------------------------------------------------------------



 



IX.
Miscellaneous Provisions
9.1 No Guarantee of Employment. Neither the Plan nor any provisions contained in
the Plan shall be construed to be a contract between the Employer and an
Employee, or to be consideration for or an inducement of the employment of any
Employee by the Employer. Nothing contained in the Plan shall grant any Employee
the right to be retained in the service of the Employer or limit in any way the
right of the Employer to discharge or terminate the service of any Employee at
any time, without regard to the effect such discharge or termination may have on
any rights under the Plan.
9.2 Payments to Minors and Incompetents. If a Participant entitled to receive
any benefits under the Plan is a minor, is determined by the Plan Administrator
in its discretion to be incompetent, or is adjudged by a court of competent
jurisdiction to be legally incapable of giving valid receipt and discharge for
benefits provided under the Plan, the Plan Administrator in its discretion may
pay such benefits to the duly-appointed guardian or conservator of such person
or to any third party who is authorized (as determined in the discretion of the
Plan Administrator) to receive any benefit under the Plan for the account of
such Participant. Such payment shall operate as a full discharge of all
liabilities and obligations of the Plan Administrator under the Plan with
respect to such benefits.
9.3 No Vested Right to Benefits. No Participant or person claiming through such
Participant shall have any right to or interest in any benefits provided under
the Plan upon termination of his employment, his retirement, termination of Plan
participation, or any other circumstance, except as specifically provided under
the Plan.
9.4 Nonalienation of Benefits.
(a) Except as provided in Sections 9.4(b), 9.8, and 9.10, or as the Plan
Administrator may otherwise permit by rule or regulation, no interest in or
benefit payable under the Plan shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, or charge, and any
action by a Participant to anticipate, alienate, sell, transfer, assign, pledge,
encumber, or charge the same shall be void and of no effect; nor shall any
interest in or benefit payable under the Plan be in any way subject to any legal
or equitable process, including, but not limited to, garnishment, attachment,
levy, seizure, or the lien of any person. This provision shall be construed to
provide each Participant, or other person claiming any interest or benefit in
the Plan through a Participant, with the maximum protection afforded such
Participant’s interest in the Plan (and the benefits provided thereunder) by law
against alienation, encumbrance, and any legal and equitable process, including,
but not limited to, attachment, garnishment, levy, seizure, or other lien.
(b) Plan provisions to the contrary notwithstanding, the Plan Administrator
shall comply with the terms and provisions of a “qualified domestic relations
order” within the meaning of section 414(p) of the Code and section 206(d) of
ERISA.

 

-25-



--------------------------------------------------------------------------------



 



9.5 Unknown Whereabouts. It shall be the affirmative duty of each Participant to
inform the Plan Administrator or its delegate of, and to keep on file with the
Plan Administrator, his current mailing address and the current mailing address
of each Covered Eligible Dependent and beneficiary of such Participant. If a
Participant fails to inform the Plan Administrator of his current mailing
address or the current mailing address of each Covered Eligible Dependent or
beneficiary, neither the Plan Administrator, any Administrative Services
Provider, nor the Employer shall be responsible for any late payment or loss of
benefits or for failure of any notice to be provided or provided timely under
the terms of the Plan to such individual.
9.6 Participating Employers. It is contemplated that affiliates of the Company
may become Participating Employers hereunder pursuant to the provisions of this
Section. By written instrument delivered to the Secretary of the Company and the
designated Participating Employer, the Company may designate any affiliated
entity or organization eligible by law to participate in the Plan as a
Participating Employer or, with the consent of the Company, any such affiliated
entity or organization may elect to participate in the Plan as a Participating
Employer. Such written instrument shall specify the effective date of such
designated participation and the extent of such participation to the extent it
does not extend to all Constituent Benefit Programs, and such written instrument
shall become a part of the Plan as to such designated Participating Employer and
its Employees. Upon its provision of any information to the Company required by
the terms of, or otherwise submitted with respect to, the Plan, each
Participating Employer shall be conclusively presumed to have consented to such
designation and to have adopted the Plan, and to have agreed to be bound by the
terms of the Plan and any and all amendments thereto; provided, however, that
the terms of the Plan may be modified to increase the obligations of a
Participating Employer only with the consent of such Participating Employer,
which consent shall be conclusively presumed upon such Participating Employer’s
provision of any information to the Company required by the terms of, or
otherwise submitted with respect to, the Plan following notice of such
modification. Transfer of employment among the Company and Participating
Employers shall not be considered a termination of employment hereunder. By
appropriate action of its Board of Directors or noncorporate counterpart, any
Participating Employer may terminate its participation in the Plan by giving
written notice of intent to withdraw to the Company and the Secretary of the
Company at least ninety days prior to the proposed date of withdrawal, unless
the Company agrees to waive all or part of such ninety-day notice. Moreover, the
Company in its discretion may terminate a Participating Employer’s Plan
participation at any time by giving written notice of such termination to the
Participating Employer.
9.7 Notice and Filing. Any notice, administrative form, or other communication
required to be provided to, delivered to, or filed with the Plan Administrator
shall include provision to, delivery to, or filing with any person or entity
designated by the Plan Administrator to be an agent for the disbursement and
receipt of administrative forms and communications, including, but not limited
to, the Administrative Services Provider. Except as otherwise provided herein,
where such provision, delivery, or filing is required, such provision, delivery,
or filing shall be deemed given or made only upon actual receipt of such notice,
administrative form, or other communication by the Plan Administrator or
designee. Unless otherwise provided by law, any notice or other document sent by
the Employer, the Plan Administrator, or an Administrative Services Provider
shall be deemed given or made when deposited in the mail, when entrusted to a
courier or delivery service, or when sent by telefax or other electronic means.

 

-26-



--------------------------------------------------------------------------------



 



9.8 Incorrect Information, Fraud, Concealment, or Error. Any contrary provisions
of the Plan notwithstanding, if, because of a human or systems error, or because
of incorrect information provided by or correct information failed to be
provided by, fraud, misrepresentation, or concealment of any relevant fact
(determined in the sole opinion of the Plan Administrator) by any Participant,
Covered Eligible Dependent, beneficiary, or other individual, the Plan enrolls
any individual in a Constituent Benefit Program, provides continuation of
coverage to any individual pursuant to Article IV, or pays a benefit claim under
the Plan, incurs a liability for failure to so enroll, provide continuation of
coverage, or pay a benefit claim, or for terminating enrollment or continuation
of coverage, or makes any overpayment or erroneous payment to any individual or
entity, the Plan Administrator shall be entitled to recover, in any manner the
Plan Administrator in its discretion deems necessary or appropriate for such
recovery, from such Participant, Covered Eligible Dependent, beneficiary, or
other individual such benefit paid or the amount of such liability incurred and
any and all expenses incidental to or necessary for such recovery. Human or
systems error or omission shall not deprive an Eligible Employee or an Eligible
Dependent of coverage or affect in any way the amount of a Participant’s,
Covered Eligible Dependent’s, or beneficiary’s benefit to which such
Participant, Covered Eligible Dependent, or beneficiary is otherwise entitled
under the terms of the Plan.
9.9 Medical Responsibilities. With regard to Constituent Benefit Programs
providing medical and other health-related benefits, all responsibility for
medical decisions with respect to a Participant or Covered Eligible Dependent
concerning any treatment, drug, service, or supply rests with the Participant or
Covered Eligible Dependent and such person’s treating physician. Neither the
Employer, the Plan, the Plan Administrator, nor an Administrative Services
Provider has any responsibility for any such medical decision or for any act or
omission of any physician, hospital, pharmacist, nurse, or other provider of
medical goods or services, and each of them may rely upon the representations of
any physician, hospital pharmacist, nurse, or other provider of goods or
services without any duty to verify independently the truth of such
representations. The preceding notwithstanding, a decision concerning any
treatment, drug, service, or supply, or any other decision made by a
Participant, Covered Eligible Dependent, or provider, shall in no way affect the
decision by the Plan Administrator or its delegate that a benefit is or is not
payable from the Plan with respect to such treatment, drug, service, or supply.
9.10 Compromise of Claims. A claim for benefits may be compromised on any terms
acceptable to both the Participant and the Plan Administrator.
9.11 Electronic Administration. The Plan may be administered electronically by
use of telephonic and/or computer resources. It is specifically contemplated
that, where the Plan refers to communications such as designations, writings,
notices, forms, elections, and the like, such communications may occur
electronically pursuant to such rules and procedures as the Plan Administrator
may establish.
9.12 Tax Payments. The Employer shall have the right to withhold from an
Employee’s Compensation or seek reimbursement of federal or state income tax
withholding or employment taxes assessed with respect to any payment under any
Constituent Plan or any benefit coverage elected by the Employee under the
Constituent Plan which is not excludable from the gross income of the Employee.

 

-27-



--------------------------------------------------------------------------------



 



9.13 Compensation and Bond. The Administrator or its delegates shall not receive
compensation with respect to their services. To the extent required by
applicable law, but not otherwise, the Administrator shall furnish bond or
security for the performance of their duties hereunder.
9.14 Jurisdiction. Except to the extent that ERISA applies to this Plan and
preempts state laws, the Plan shall be construed, enforced and administered
according to the laws of the state of Texas.
9.15 Severability. In case any provision of the Plan is held to be illegal or
invalid for any reason, such illegal or invalid provision shall not affect the
remaining provisions of the Plan, but the Plan shall be construed and enforced
as if such illegal or invalid provision had not been included therein. Moreover,
if any benefits provided under a Constituent Benefit Program are determined to
be other than benefits which are eligible to constitute an employee welfare
benefit plan within the meaning of section 3(1) of ERISA, such determination
shall not prevent the remainder of the Plan from qualifying as such an ERISA
plan.

 

-28-



--------------------------------------------------------------------------------



 



X.
Qualified Medical Child Support Orders
Contrary Plan provisions notwithstanding, each Group Health Plan shall provide
benefits and coverages in accordance with the applicable requirements of any
“qualified medical child support order,” as such term is defined in section
609(a)(2)(A) of ERISA, and the Plan Administrator shall establish such rules and
procedures regarding “medical child support orders” and “qualified medical child
support orders,” as such terms are defined, respectively, in sections
609(a)(2)(A) and 609(a)(2)(B) of ERISA, as are required under section 609 of
ERISA. The provisions of this Article X shall supercede and entirely replace any
provisions regarding medical child support orders which are in a Constituent
Benefit Program Document.

 

-29-



--------------------------------------------------------------------------------



 



XI.
COBRA Continuation Coverage
Contrary Plan provisions notwithstanding, each Group Health plan shall provide
COBRA continuation coverage for Participants or Covered Eligible Dependents
(i) to the extent and only to the extent required by section 4980B of the Code,
sections 601 through 607 of ERISA and regulations promulgated pursuant to such
statutes and (ii) in accordance with election procedures and rules prescribed by
section 4980B of the Code, sections 601 through 607 of ERISA and regulations
promulgated pursuant to such statutes. Persons electing COBRA continuation
coverage pursuant to this Article XI shall be required to contribute the amount
established by the Plan Administrator as a condition to such coverage (but not
in excess of the amount permitted to be required under section 4980B(f)(2)(C) of
the Code and section 602(c) of ERISA). The provisions of this Article XI shall
supercede and entirely replace any provisions regarding COBRA continuation
coverage which are in a Constituent Benefit Program Document.

 

-30-



--------------------------------------------------------------------------------



 



XII.
FMLA Coverage
To the extent required by the Family and Medical Leave Act of 1993, each Group
Health Plan shall provide for continuation of coverage and reinstatement of
coverage for a Participant and his Covered Eligible Dependents if such
Participant takes a leave of absence from the Employer pursuant to the rights
afforded him under such Act and complies with the requirements imposed upon him
under such Act as a condition to such rights. The provisions of this Article XII
shall supercede and entirely replace any provisions regarding requirements under
the Family and Medical Leave Act of 1993 which are in a Constituent Benefit
Program Document.

 

-31-



--------------------------------------------------------------------------------



 



XIII.
USERRA
To the extent required by the Uniformed Services Employment and Reemployment
Rights Act of 1994 (“USERRA”), each Constituent Benefit Program that is a
“health plan,” as defined by section 4303(7) of USERRA, shall provide for
continuation of coverage and reinstatement of coverage for a Participant and his
Covered Eligible Dependents if such Participant takes a leave of absence from
the Employer for “services in the uniformed services,” as defined by section
4303(13) of USERRA and complies with the requirements imposed upon him under
such Act. The provisions of this Article XIII shall supercede and entirely
replace any provisions regarding requirements under USERRA which are in a
Constituent Benefit Program Document.

 

-32-



--------------------------------------------------------------------------------



 



XIV.
RESTRICTIONS REGARDING
PROTECTED HEALTH INFORMATION
14.1 Purpose of Article.
The purpose of this Article XIV is to cause the Plan (A) to comply with the Plan
document’s restrictions on uses and disclosure of protected health information
(“PHI”)(i.e., individually identifiable health information as described in
Section 164.501 of the Regulations) by the Company and (B) to provide for other
rules and restrictions necessary for the Plan to comply with the PHI
requirements of applicable laws regarding the privacy of PHI. This Article is to
be construed and interpreted in accordance with such purposes.
14.2 Provision of Information to the Company Pursuant to Authorization. The Plan
may at any time disclose to and the Company may receive from the Plan PHI if
such disclosure and use is pursuant to and in accordance with a valid
authorization from the individual who is the subject of such information.
14.3 Provision of Summary Health Information to Company. The Company may receive
from the Plan and use PHI if the information consists solely of “summary health
information” (“SHI”) (i.e. information that summarizes the claims history,
claims expenses or type of claims experienced by covered persons under the plan
as such term is described in Section 164.504 of the Regulations) and only if the
Company certifies to the fiduciaries of the Plan (i.e., the Plan
Administrator(s)) that the information is being requested for one or more of the
following:

  (1)  
For the purpose of enabling the Company to obtain premium bids from health
insurers for providing health insurance coverage under the Plan;

  (2)  
For purposes of determining whether and, if so, how to modify or amend the Plan;
or

  (3)  
For purposes of determining whether and, if so, how to terminate the Plan, in
whole or in part.

 

-33-



--------------------------------------------------------------------------------



 



14.4 General Provision of Health Information to Company. The Company may receive
from the Plan and use PHI if (A) the Company certifies in writing to the Plan’s
fiduciaries (i.e., the Plan Administrator(s)) that the Plan incorporates the
restrictive provisions described in items (A) through (J) below and the
separation requirements described in Section 14.5 below and (B) the Company
agrees to comply with the following restrictions and requirements regarding the
PHI which is provided by the Plan to the Company:

  (1)  
The Company will not use or further disclose the information other than as
permitted or required by the Plan documents or as required by law or the
Regulations as set forth in the Dynegy Inc. and Affiliates Employee Plan
Protected Health Information Privacy Policy (the “Privacy Policy”);

  (2)  
The Company will ensure that any agents, including a subcontractor, to whom it
provides PHI received from the Plan agree to the same restriction and conditions
that apply to the Company with respect to such information;

  (3)  
The Company will not use or disclose the information for employment-related
actions and decisions or in connection with any other benefit or employee
benefit plan of the Company;

  (4)  
The Company will report to the Plan any use or disclosure of the information
that is inconsistent with the uses or disclosures provided for of which it
becomes aware;

  (5)  
The Company will make available to Participants PHI in accordance with
Section 164.524 of the Regulations as set forth in the Privacy Policy;

  (6)  
The Company will make available to Participants PHI for amendment and
incorporate any amendments to PHI in accordance with Section 164.526 of the
Regulations as set forth in the Privacy Policy;

  (7)  
The Company will make available to Participants the information required to
provide an accounting of disclosures in accordance with Section 164.528 of the
Regulations as set forth in the Privacy Policy;

  (8)  
The Company will make its internal practices, books and records relating to the
use and disclosure of PHI received from the Plan available to the Secretary of
Health and Human Services for purposes of determining compliance by the Plan
with the Regulations;

  (9)  
If feasible, the Company will return or destroy all PHI received from the Plan
that the Company still maintains in any form and retain no copies of such
information when no longer needed for the purpose for which disclosure was made
or if such return or destruction is not feasible, the Company will limit further
uses and disclosures to those purposes that make the return or destruction of
the information infeasible; and

  (10)  
The Company will ensure the adequate separation required pursuant to
Section 14.5 below.

 

-34-



--------------------------------------------------------------------------------



 



14.5 Adequate Separation. At all times, there shall be adequate separation
between the Plan and the Company in accordance with the requirements imposed
pursuant to Section 164.504(f)(2)(iii) of the Regulations. In order to comply
with such adequate separation requirements:

  (1)  
The only employees, classes of employees or other persons under the control of
the Company to be given access to PHI disclosed to the Company or who receives
PHI relating to payment under, health care operations of, or other matters
pertaining to the Plan in the ordinary course of business are: those individuals
employed by or providing services to the division of the Company’s Human
Resources Department which deals with the administration and processing of
benefit claims under the Plan, the Plan’s fiduciaries (i.e., the Plan
Administrator(s)), the members of the compensation committee of the Company’s
Board of Directors, the Plan’s Privacy Officer and other employees/individuals
who have been identified by the Privacy Officer as persons who may have need to
access PHI whether by virtue of being involved in the ongoing operation and
administration of the Plan or being involved in such Plan sponsor activities
that may entail bid proposals, etc.

  (2)  
The access to and use by the Company and the other individuals and entities
described in item (A) above is restricted to (i) the Plan administration
functions that the Company performs in connection with the operation and
administration of the Plan, (ii) the Plan sponsor functions with respect to
which the Company is entitled to receive SHI pursuant to Section 14.4 above,
(iii) uses and disclosures described in an authorization by the Plan
Participant, and (iv) uses and disclosures that are described to Plan
Participants in the Notice of Privacy Practices and Consent for Dynegy Inc. and
Affiliates Plan Participants, as required by Section 164.520 of the Regulations.

  (3)  
In the event that any person described in item (A) of this section fails to
comply with any of the requirements of this section or of Section 14.4 above,
the noncompliance shall be reported to the Plan’s Privacy Office in a report
describing the name of the noncompliant person and a summary of the details
regarding such person’s noncompliance. Upon receipt of such report, the Plan’s
Privacy Officer shall solicit a response from the person who has been reported
as noncompliant giving such person the opportunity to contest the charge of
noncompliance or to offer justification or other reasons why sanctions should
not be imposed with respect to the noncompliance. The Plan’s Privacy Officer
shall, after considering all details and facts and circumstances relating to an
alleged act of noncompliance for which sanctions may be imposed pursuant to this
item (C), determine if a sanction should be imposed (which sanction may range
from a warning that subsequent acts of noncompliance may result in significant
penalties to proposed dismissal from employment or termination of contract, as
applicable). Upon determination of a sanction and if the sanction may be imposed
under the authority of the Plan’s Privacy Officer, the sanction shall be
imposed. If the sanction requires action of the Company, the Plan’s Privacy
Officer shall confer with the appropriate executives of the Company. If the
Company, following consideration of a proposed sanction from the Plan’s Privacy
Officer for noncompliance with the requirements of sections 14.4 and 14.5 by a
person or entity, determines not to impose such sanction, the Company shall
advise the Plan’s Privacy Officer. In such event, the Plan’s Privacy Officer
must consider and propose an alternative sanction for the noncompliant person or
entity.”

 

-35-



--------------------------------------------------------------------------------



 



14.6 Privacy Officer. The Company shall appoint a privacy officer for the Plan.
The Company may remove the Plan’s then existing privacy officer at any time upon
written notice provided that the Company has appointed a successor privacy
officer to serve and such successor privacy officer has consented to act as
privacy officer for the Plan. Any privacy officer appointed for the Plan shall
signify his or her consent to act as privacy officer for the Plan in writing to
the Company. The Plan privacy officer shall have the responsibility to oversee
all ongoing activities related to the development, implementation, maintenance
of, and adherence to the Plan’s policies and procedures covering the privacy of,
and access to, personal health information in compliance with federal and state
laws and the Plan’s information privacy practices. The Plan privacy officer’s
duties and responsibilities focus upon the operation and administration of the
Plan (including activities conducted via the services of insurers, business
associates, such as third-party administrators, COBRA vendors and utilization
review organizations, and employees and agents of the Company) and the
activities of the Company regarding the Plan in its capacity as sponsor of the
Plan. In order to carry out such general powers, duties and responsibilities,
the Plan’s privacy officer shall have the following specific powers, duties and
responsibilities:

  (1)  
To develop and propose to the Plan fiduciaries (i.e., the Plan Administrator) a
protected health information policy for the Plan, which policy when adopted
shall become the Privacy Policy.

  (2)  
Provides development guidance and assists in the identification, implementation,
and maintenance of information privacy policies and procedures in coordination
with management and administration, and legal counsel.

  (3)  
Performs initial and periodic information privacy risk assessments and conducts
related ongoing compliance monitoring activities in coordination with
information privacy compliance and operational assessment functions.

  (4)  
Works with legal counsel and management, key departments, and committees to
ensure the Company has and maintains appropriate privacy and confidentiality
consent, authorization forms, and information notices and materials reflecting
current organization and legal practices and requirements.

  (5)  
Oversees, directs, delivers, or ensures delivery of initial and privacy training
and orientation to all parties who may have access to PHI in connection with the
Plan including Company employees, Plan service providers, contractors, Plan
business associates, such as third-party administrators, COBRA vendors and
utilization review organizations and other appropriate third parties.
    (6)  
Participates in the development, implementation, and ongoing compliance
monitoring of all trading partner and business associate agreements, to ensure
all privacy concerns, requirements, and responsibilities are addressed.

 

-36-



--------------------------------------------------------------------------------



 



  (7)  
Establishes with management and operations a mechanism to identify all of the
Company’s plans and benefit arrangements which are “covered entities” for
purposes of the laws governing PHI.
    (8)  
Tracks and monitors access to PHI within the Company in connection with the
operation and administration of the Plan and its sponsorship by the Company.
    (9)  
Establishes rules to determine when to allow qualified individuals to review or
receive a report on PHI privacy activity.
    (10)  
Works cooperatively with the Human Resources Department and other applicable
Company offices/personnel in overseeing Plan Participants’ rights to inspect,
amend and restrict access to PHI when appropriate.
    (11)  
Establishes and administers a process for receiving, documenting, tracking,
investigating, and taking action on all complaints concerning privacy policies
regarding the Plan and procedures in coordination and collaboration with other
similar functions and, when necessary, legal counsel.
    (12)  
Ensures compliance with privacy practices and consistent application of
sanctions for failure to comply with Plan privacy policies for all individuals
in the Company’s workforce, extended workforce, and for all business associates,
such as third-party administrators, COBRA vendors and utilization review
organizations, in cooperation with Human Resources, administration, and legal
counsel as applicable.
    (13)  
Initiates, facilitates and promotes activities to foster information privacy
awareness within the Company.
    (14)  
Reviews all system-related information security plans throughout the Company’s
network to ensure alignment between security and privacy practices, and acts as
a liaison to the information systems department.
    (15)  
Works with all Company personnel and business associates, such as third-party
administrators, COBRA vendors and utilization review organizations, involved
with any aspect of release of Plan PHI, to ensure full coordination and
cooperation under the Plan’s privacy policies and procedures and legal
requirements.
    (16)  
Maintains current knowledge of applicable federal and state privacy laws and
monitors advancements in information privacy technologies to ensure
organizational adaptation and compliance.

  (17)  
Serves as information privacy consultant to the Company with respect to the
Plan.

 

-37-



--------------------------------------------------------------------------------



 



14.7 Coverage and Effective Pate. This Article shall apply only to those
Constituent Benefit Programs which have been designated as Plan health care
components (as such term is defined in Section 164.504 of the regulations
promulgated pursuant to the Health Insurance Portability and Accountability
Act). This Article shall be effective as of April 14, 2003 for Plan health care
components which have annual receipts of $5,000,000.00 or more and April 14,
2004 as to all other Plan health care components.

            DYNEGY INC.
      By:   /s/ Jane D. Jones         Name:   Jane D. Jones   

 

-38-



--------------------------------------------------------------------------------



 



         

Appendix A
Dynegy Inc.
Comprehensive Welfare Benefits Plan
Prior Plans
Dynegy Inc. Group Medical Plan
Dynegy Inc. Employee Assistance Plan
Dynegy Inc. Medical Reimbursement Plan
Dynegy Inc. Dependent Care Plan
Dynegy Inc. Group Life and Accidental Death and Dismemberment Insurance Plan
Dynegy Inc. Long Term Disability Plan
Dynegy Flexible Spending Account Benefits Plan
Dynegy Inc. Group Health Insurance Premiums Only Plan
Dynegy Inc. Business Travel Accident Plan
The Dynegy Inc. Midstream Services Union Managed Indemnity Plan
The Dynegy Inc. Severance Pay Plan
The Dynegy Inc. Executive Severance Pay Plan
The Illinois Power Company Long Term Disability Plan
The Illinois Power Company Dental Plan
The Illinois Power Company Group Insurance Plan for All Employees
The Illinois Power Health Care Reimbursement Program
The Illinois Power Dependent Care Program and
the Illinois Power Flexible Benefits Program
 
A-1

 

 



--------------------------------------------------------------------------------



 



Appendix B
Dynegy Inc.
Comprehensive Welfare Benefits Plan
Constituent Benefit Programs

I.  
Dynegy Inc. Group Medical Plan

  •  
Participating Employers: Effective January 1, 2002 — Dynegy Inc. (Plan Sponsor),
Calcasieu Power, LLC, Dynegy Global Liquids (Cayman) Ltd., Dynegy Global
Communications, Inc., Illinova Energy Partners, Inc., Illinova Generating
Company, Dynegy Midstream Services, Limited Partnership, Dynegy Marketing and
Trade, Dynegy Power Marketing, Inc., Dynegy Power Corp. and Illinois Power
Company (for non-collectively bargained employees). Effective February 1, 2002 —
Northern Natural Gas Company.
    •  
Constituent Benefit Plan Documents: Summary Plan Descriptions; Dynegy Inc.
Employee Welfare Benefit Trust; Administrative Services Contracts with United
HealthCare, Merck Medco Rx Services, Blue Cross/Blue Shield of Illinois, Express
Scripts, Inc., Behavioral Health Systems, United Behavioral Health (commencing
March 1, 2002), Managed Health Network (until February 28, 2002), Delta Dental
Insurance Company and Vision Service Plan; Health Maintenance Organization
Contracts with CIGNA HMO, Health Alliance and Ochsner; and Insurance Contracts
with Delta Dental Insurance Company, Vision Plan and CIGNA International.
    •  
Plan Administrators: With respect to benefits provided or administered under
their respective contracts, United HealthCare, Merck Medco RX Services, Blue
Cross/Blue Shield of Illinois, Express Scripts, Inc., Behavioral Health Systems,
United Behavioral Health (commencing March 1, 2002), Managed Health Network
(until February 28, 2002), Delta Dental Insurance Company and Vision Service
Plan, CIGNA HMO, Health Alliance, Ochsner, Vision Service Plan and CIGNA
International shall serve as benefit claims and claims appeals fiduciaries for
the Dynegy Inc. Group Medical Plan and shall have the following powers, duties
and responsibilities:

  (1)  
The sole discretionary authority to interpret and decide all matters of fact and
Plan interpretation in granting or denying benefits under the Dynegy Inc. Group
Medical Plan, such interpretation decision thereof to be final and conclusive on
all persons claiming benefits under the Plan with respect to the Dynegy Inc.
Group Medical Plan;

 

B-1



--------------------------------------------------------------------------------



 



  (2)  
The sole discretionary authority to determine and authorize payment of medical
benefits under the Dynegy Inc. Group Medical Plan, any such decision thereof to
be final and conclusive on all persons;

  (3)  
The sole discretionary authority to process and determine benefit claims and
benefit claims appeals under the Dynegy Inc. Group Medical Plan except to the
extent the Plan’s claims procedures expressly provides otherwise; and

  (4)  
Any such other powers and duties as the Company shall designate to be its
fiduciary responsibility with respect to the Dynegy Inc. Group Medical Benefit
Plan.

The Company shall be the Plan Administrator with respect to any and all other
administrative fiduciary powers and duties not described above with respect to
the Dynegy Inc. Group Medical Plan, including, but not limited to, the following
powers and duties:

  (1)  
In its sole discretionary authority, to determine eligibility under the terms of
the Dynegy Inc. Group Medical Plan, its decision thereof to be final and
conclusive on all persons;

  (2)  
To prepare and distribute information explaining the Dynegy Inc. Group Medical
Plan including, but not limited to, all materials and information required to be
distributed pursuant to ERISA;

  (3)  
To perform any and all reporting and disclosure required with respect to the
Dynegy Inc. Group Medical Plan under applicable provisions of ERISA;

  (4)  
To sue or cause suit to be brought in the name of the Plan with respect to the
Dynegy Inc. Group Medical Plan;

  (5)  
To correct any defect or supply any omission or recover any inconsistency that
may appear in the Constituent Benefit Plan Documents with respect to the Dynegy
Inc. Group Medical Plan, in such manner and to such extent as it deems
expedient; and

  (6)  
To employ and compensate such accountants, attorneys and other agents and
employees as it may deem necessary or advisable in the appropriate and efficient
administration of the Plan with respect to the Dynegy Inc. Group Medical Plan.

 

B-2



--------------------------------------------------------------------------------



 



II.  
Dynegy Inc. Employee Assistance Plan

  •  
Participating Employers: Effective January 1, 2002 — Dynegy Inc., Calcasieu
Power, LLC, Dynegy Global Liquids (Cayman) Ltd., Dynegy Global Communications,
Inc., Illinova Energy Partners, Inc., Illinova Generating Company, Dynegy
Midstream Services, Limited Partnership, Dynegy Marketing and Trade, Dynegy
Power Marketing, Inc., Dynegy Power Corp. and Illinois Power Company (for
non-collectively bargained employees). Effective February 1, 2002 — Northern
Natural Gas Company.
    •  
Constituent Benefit Plan Documents: Summary Plan Descriptions; and
Administrative Services Contracts with Chestnut Health Systems, Managed Health
Network (until February 28, 2002) and United Behavioral Health (commencing
March 1, 2002).
    •  
Plan Administrators: With respect to benefits provided or administered under
their respective contracts, Chestnut Health Systems, Managed Health Network
(until February 28, 2002) and United Behavioral Health (commencing March 1,
2002) shall serve as benefit claims and claims appeals fiduciaries for the
Dynegy Inc. Employee Assistance Plan and shall have the following powers, duties
and responsibilities:

  (1)  
The sole discretionary authority to interpret and decide all matters of fact and
Plan interpretation in granting or denying benefits under the Dynegy Inc.
Employee Assistance Plan, such interpretation decision thereof to be final and
conclusive on all persons claiming benefits under the Plan with respect to the
Dynegy Inc. Employee Assistance Plan;
    (2)  
The sole discretionary authority to determine and authorize payment of medical
benefits under the Dynegy Inc. Employee Assistance Plan, any such decision
thereof to be final and conclusive on all persons;
    (3)  
The sole discretionary authority to process and determine benefit claims and
benefit claims appeals under the Dynegy Inc. Employee Assistance Plan except to
the extent the Plan’s claims procedures expressly provides otherwise; and
    (4)  
Any such other powers and duties as the Company shall designate to be its
fiduciary responsibility with respect to the Dynegy Inc. Employee Assistance
Plan.

The Company shall be the Plan Administrator with respect to any and all other
administrative fiduciary powers and duties not described above with respect to
the Dynegy Inc. Employee Assistance Plan, including, but not limited to, the
following powers and duties:

  (1)  
In its sole discretionary authority, to determine eligibility under the terms of
the Dynegy Inc. Employee Assistance Plan, its decision thereof to be final and
conclusive on all persons;

 

B-3



--------------------------------------------------------------------------------



 



  (2)  
To prepare and distribute information explaining the Dynegy Inc. Employee
Assistance Plan including, but not limited to, all materials and information
required to be distributed pursuant to ERISA;
    (3)  
To perform any and all reporting and disclosure required with respect to the
Dynegy Inc. Employee Assistance Plan under applicable provisions of ERISA;
    (4)  
To sue or cause suit to be brought in the name of the Plan with respect to the
Dynegy Inc. Employee Assistance Plan;
    (5)  
To correct any defect or supply any omission or recover any inconsistency that
may appear in the Constituent Benefit Plan documents with respect to the Dynegy
Inc. Employee Assistance Plan, in such manner and to such extent as it deems
expedient; and
    (6)  
To employ and compensate such accountants, attorneys and other agents and
employees as it may deem necessary or advisable in the appropriate and efficient
administration of the Plan with respect to the Dynegy Inc. Employee Assistance
Plan.

III.  
Dynegy Inc. Health Care Spending Account Program

  •  
Participating Employers: Effective January 1, 2002 — Dynegy Inc., Calcasieu
Power, LLC, Dynegy Global Liquids (Cayman) Ltd., Dynegy Global Communications,
Inc., Illinova Energy Partners, Inc., Illinova Generating Company, Dynegy
Midstream Services, Limited Partnership, Dynegy Marketing and Trade, Dynegy
Power Marketing, Inc., Dynegy Power Corp. and Illinois Power Company (for
non-collectively bargained employees). Effective February 1, 2002 — Northern
Natural Gas Company. Effective January 31, 2002 — Dynegy Northeast Generation,
Inc.

  •  
Constituent Benefit Plan Documents: Dynegy Inc. Health Care Spending Account
Program; Summary Plan Description; and Administrative Services Contract with
TaxSaver, Inc.

  •  
Plan Administrators: With respect to spending account benefits provided or
administered under its contract, TaxSaver, Inc. shall serve as benefits claims
and claims appeal fiduciary for the Dynegy Inc. Health Care Spending Account
Program and shall have the following powers, duties and responsibilities:

  (1)  
The sole discretionary authority to interpret and decide all matters of fact and
Plan interpretation in granting or denying benefits under the Dynegy Inc. Health
Care Spending Account Program, such interpretation decision thereof to be final
and conclusive on all persons claiming benefits under the Plan with respect to
the Dynegy Inc. Health Care Spending Account Program;



 

B-4



--------------------------------------------------------------------------------



 



  (2)  
The sole discretionary authority to determine and authorize payment of medical
benefits under the Dynegy Inc. Health Care Spending Account Program, any such
decision thereof to be final and conclusive on all persons;
    (3)  
The sole discretionary authority to process and determine benefit claims and
benefit claims appeals under the Dynegy Inc. Health Care Spending Account
Program except to the extent the Plan’s claims procedures expressly provides
otherwise; and
    (4)  
Any such other powers and duties as the Company shall designate to be its
fiduciary responsibility with respect to the Dynegy Inc. Health Care Spending
Account Program.

The Company shall be the Plan Administrator with respect to any and all other
administrative fiduciary powers and duties not described above with respect to
the Dynegy Inc. Health Care Spending Account Program, including, but not limited
to, the following powers and duties:

  (1)  
All administrative responsibility with respect to salary reduction payroll
processing.
    (2)  
In its sole discretionary authority, to determine eligibility under the terms of
the Dynegy Inc. Health Care Spending Account Program, its decision thereof to be
final and conclusive on all persons;
    (3)  
To prepare and distribute information explaining the Dynegy Inc. Health Care
Spending Account Program including, but not limited to, all materials and
information required to be distributed pursuant to ERISA;
    (4)  
To perform any and all reporting and disclosure required with respect to the
Dynegy Inc. Health Care Spending Account Program under applicable provisions of
ERISA;
    (5)  
To sue or cause suit to be brought in the name of the Plan with respect to the
Dynegy Inc. Health Care Spending Account Program;
    (6)  
To correct any defect or supply any omission or recover any inconsistency that
may appear in the Constituent Benefit Plan Documents with respect to the Dynegy
Inc. Health Care Spending Account Program, in such manner and to such extent as
it deems expedient; and
    (7)  
To employ and compensate such accountants, attorneys and other agents and
employees as it may deem necessary or advisable in the appropriate and efficient
administration of the Plan with respect to the Dynegy Inc. Health Care Spending
Account Program.

 

B-5



--------------------------------------------------------------------------------



 



IV.  
Dynegy Inc. Dependent Care Spending Account Program

  •  
Participating Employers: Effective January 1, 2002 — Dynegy Inc., Calcasieu
Power, LLC, Dynegy Global Liquids (Cayman) Ltd., Dynegy Global Communications,
Inc., Illinova Energy Partners, Inc., Illinova Generating Company, Dynegy
Midstream Services, Limited Partnership, Dynegy Marketing and Trade, Dynegy
Power Marketing, Inc., Dynegy Power Corp. and Illinois Power Company (for
non-collectively bargained employees). Effective February 1, 2002 — Northern
Natural Gas Company. Effective January 31, 2002 — Dynegy Northeast Generation,
Inc.

  •  
Constituent Benefit Plan Documents: Dynegy Inc. Dependent Care Spending Account
Program; Summary Plan Description; and Administrative Services Contract with
TaxSaver, Inc.

  •  
Plan Administrators: With respect to spending account benefits provided or
administered under its contract, TaxSaver, Inc. shall have the following powers,
duties and responsibilities:

  (1)  
The sole discretionary authority to interpret and decide all matters of fact and
Plan interpretation in granting or denying benefits under the Dynegy Inc.
Dependent Care Spending Account Program, such interpretation decision thereof to
be final and conclusive on all persons claiming benefits under the Plan with
respect to the Dynegy Inc. Dependent Care Spending Account Program;

  (2)  
The sole discretionary authority to determine and authorize payment of medical
benefits under the Dynegy Inc. Dependent Care Spending Account Program, any such
decision thereof to be final and conclusive on all persons;

  (3)  
The sole discretionary authority to process and determine benefit claims and
benefit claims appeals under the Dynegy Inc. Dependent Care Spending Account
Program except to the extent the Plan’s claims procedures expressly provides
otherwise; and

  (4)  
Any such other powers and duties as the Company shall designate to be its
fiduciary responsibility with respect to the Dynegy Inc. Dependent Care Spending
Account Program and the Plan.

The Company shall be the Plan Administrator with respect to any and all other
administrative fiduciary powers and duties not described above with respect to
the Dynegy Inc. Dependent Care Spending Account Program, including, but not
limited to, the following powers and duties:

  (1)  
All administrative responsibilities with respect to salary reduction payroll
processing.

 

B-6



--------------------------------------------------------------------------------



 



  (2)  
In its sole discretionary authority, to determine eligibility under the terms of
the Dynegy Inc. Dependent Care Spending Account Program, its decision thereof to
be final and conclusive on all persons;

  (3)  
To prepare and distribute information explaining the Dynegy Inc. Dependent Care
Spending Account Program Plan including, but not limited to, all materials and
information required to be distributed pursuant to ERISA;

  (4)  
To perform any and all reporting and disclosure required with respect to the
Dynegy Inc. Dependent Care Spending Account Program under applicable provisions
of ERISA;

  (5)  
To sue or cause suit to be brought in the name of the Plan with respect to the
Dynegy Inc. Dependent Care Spending Account Program;

  (6)  
To correct any defect or supply any omission or recover any inconsistency that
may appear in the Constituent Benefit Plan Documents with respect to the Dynegy
Inc. Dependent Care Spending Account Program, in such manner and to such extent
as it deems expedient; and

  (7)  
To employ and compensate such accountants, attorneys and other agents and
employees as it may deem necessary or advisable in the appropriate and efficient
administration of the Plan with respect to the Dynegy Inc. Dependent Care
Spending Account Program.

V.  
Dynegy Inc. Group Life and Accidental Death and Dismemberment Insurance Plan

  •  
Participating Employers: Effective January 1, 2002 — Dynegy Inc., Calcasieu
Power, LLC, Dynegy Global Liquids (Cayman) Ltd., Dynegy Global Communications,
Inc., Illinova Energy Partners, Inc., Illinova Generating Company, Dynegy
Midstream Services, Limited Partnership, Dynegy Marketing and Trade, Dynegy
Power Marketing, Inc., Dynegy Power Corp. and Illinois Power Company. Effective
February 1, 2002 — Northern Natural Gas Company.

  •  
Constituent Benefit Plan Documents: Summary Plan Descriptions and Insurance
Contract with Met Life Insurance Company.

  •  
Plan Administrators: With respect to benefits provided or administered under its
contract, Met Life Insurance Company shall have the following powers, duties and
responsibilities:

  (1)  
The sole discretionary authority to interpret and decide all matters of fact and
Plan interpretation in granting or denying benefits under the Dynegy Inc. Group
Life and Accidental Death and Dismemberment Insurance Plan, such interpretation
decision thereof to be final and conclusive on all persons claiming benefits
under the Plan with respect to the Dynegy Inc. Group Life and Accidental Death
and Dismemberment Plan;

 

B-7



--------------------------------------------------------------------------------



 



  (2)  
The sole discretionary authority to determine and authorize payment of medical
benefits under the Dynegy Inc. Group Life and Accidental Death and Dismemberment
Insurance Plan, any such decision thereof to be final and conclusive on all
persons;

  (3)  
The sole discretionary authority to process and determine benefit claims and
benefit claims appeals under the Dynegy Inc. Group Life and Accidental Death and
Dismemberment Insurance Plan except to the extent the Plan’s claims procedures
expressly provides otherwise; and

  (4)  
Any such other powers and duties as the Company shall designate to be its
fiduciary responsibility with respect to the Dynegy Inc. Group Life and
Accidental Death and Dismemberment Insurance Plan.

The Company shall be the Plan Administrator with respect to any and all other
administrative fiduciary powers and duties not described above with respect to
the Dynegy Inc. Group Life and Accidental Death and Dismemberment Insurance
Plan, including, but not limited to, the following powers and duties:

  (1)  
In its sole discretionary authority, to determine eligibility under the terms of
the Dynegy Inc. Group Life and Accidental Death and Dismemberment Insurance
Plan, its decision thereof to be final and conclusive on all persons;

  (2)  
To prepare and distribute information explaining the Dynegy Inc. Group Life and
Accidental Death and Dismemberment Insurance Plan including, but not limited to,
all materials and information required to be distributed pursuant to ERISA;

  (3)  
To perform any and all reporting and disclosure required with respect to the
Dynegy Inc. Group Life and Accidental Death and Dismemberment Insurance Plan
under applicable provisions of ERISA;

  (4)  
To sue or cause suit to be brought in the name of the Plan with respect to the
Dynegy Inc. Group Life and Accidental Death and Dismemberment Insurance Plan;

  (5)  
To correct any defect or supply any omission or recover any inconsistency that
may appear in the Constituent Benefit Plan Documents with respect to the Dynegy
inc. Group Life and Accidental Death and Dismemberment Insurance Plan, in such
manner and to such extent as it deems expedient; and

  (6)  
To employ and compensate such accountants, attorneys and other agents and
employees as it may deem necessary or advisable in the appropriate and efficient
administration of the Plan with respect to the Dynegy Inc. Group Life and
Accidental Death and Dismemberment Insurance Plan.



 

B-8



--------------------------------------------------------------------------------



 



VI.  
Dynegy Inc. Long Term Disability Plan

  •  
Participating Employers: Effective January 1, 2002 — Dynegy Inc., Calcasieu
Power, LLC, Dynegy Global Liquids (Cayman) Ltd., Dynegy Global Communications,
Inc., Illinova Energy Partners, Inc., Illinova Generating Company, Dynegy
Midstream Services, Limited Partnership, Dynegy Marketing and Trade, Dynegy
Power Marketing, Inc., Dynegy Power Corp. and Illinois Power Company. Effective
February 1, 2002 — Northern Natural Gas Company.

  •  
Constituent Benefit Plan Documents: Summary Plan Descriptions and Insurance
Contract with Met Life Insurance Company.

  •  
Plan Administrators: With respect to benefits provided or administered under its
contract, Met Life Insurance shall have the following powers, duties and
responsibilities:

  (1)  
The sole discretionary authority to interpret and decide all matters of fact and
Plan interpretation in granting or denying benefits under the Dynegy Inc. Long
Term Disability Plan, such interpretation decision thereof to be final and
conclusive on all persons claiming benefits under the Plan with respect to the
Dynegy Inc. Long Term Disability Plan;

  (2)  
The sole discretionary authority to determine and authorize payment of medical
benefits under the Dynegy Inc. Long Term Disability Plan, any such decision
thereof to be final and conclusive on all persons;

  (3)  
The sole discretionary authority to process and determine benefit claims and
benefit claims appeals under the Dynegy Inc. Long Term Disability Plan except to
the extent the Plan’s claims procedures expressly provides otherwise; and

  (4)  
Any such other powers and duties as the Company shall designate to be its
fiduciary responsibility with respect to the Dynegy Inc. Long Term Disability
Plan.

The Company shall be the Plan Administrator with respect to any and all other
administrative fiduciary powers and duties not described above with respect to
the Dynegy Inc. Long Term Disability Plan, including, but not limited to, the
following powers and duties:

  (1)  
In its sole discretionary authority, to determine eligibility under the terms of
the Dynegy Inc. Long Term Disability Plan, its decision thereof to be final and
conclusive on all persons;

 

B-9



--------------------------------------------------------------------------------



 



  (2)  
To prepare and distribute information explaining the Dynegy Inc. Long Term
Disability Plan including, but not limited to, all materials and information
required to be distributed pursuant to ERISA;

  (3)  
To perform any and all reporting and disclosure required with respect to the
Dynegy Inc. Long Term Disability Plan under applicable provisions of ERISA;

  (4)  
To sue or cause suit to be brought in the name of the Plan with respect to the
Dynegy Inc. Long Term Disability Plan;

  (5)  
To correct any defect or supply any omission or recover any inconsistency that
may appear in the Constituent Benefit Plan documents with respect to the Dynegy
Inc. Long Term Disability Plan, in such manner and to such extent as it deems
expedient; and

  (6)  
To employ and compensate such accountants, attorneys and other agents and
employees as it may deem necessary or advisable in the appropriate and efficient
administration of the Plan with respect to the Dynegy Inc. Long Term Disability
Plan.

VII.  
Dynegy Inc. Section 125 Flexible Benefits Program

  •  
Participating Employers: Effective January 1, 2002 — Dynegy Inc., Calcasieu
Power, LLC, Dynegy Global Liquids (Cayman) Ltd., Dynegy Global Communications,
Inc., Illinova Energy Partners, Inc., Illinova Generating Company, Dynegy
Midstream Services, Limited Partnership, Dynegy Marketing and Trade, Dynegy
Power Marketing, Inc. and Dynegy Power Corp. Effective January 31, 2002 — Dynegy
Northeast Generation, Inc. Effective February 1, 2002 — Northern Natural Gas
Company.

  •  
Constituent Benefit Plan Documents: Dynegy Inc. Section 125 Flexible Benefits
Program, Summary Plan Description and Administrative Contract with TaxSaver,
Inc.

  •  
Plan Administrators: With respect to spending account benefits provided or
administered under its contracts, TaxSaver, Inc. shall have the following
powers, duties and responsibilities:

  (1)  
The sole discretionary authority to interpret and decide all matters of fact and
Plan interpretation in granting or denying benefits under the Dynegy Inc.
Section 125 Flexible Benefits Program, such interpretation decision thereof to
be final and conclusive on all persons claiming benefits under the Plan with
respect to the Dynegy Inc. Section 125 Flexible Benefits Program;

 

B-10



--------------------------------------------------------------------------------



 



  (2)  
The sole discretionary authority to determine and authorize payment of medical
benefits under the Dynegy Inc. Section 125 Flexible Benefits Program, any such
decision thereof to be final and conclusive on all persons;
    (3)  
The sole discretionary authority to process and determine benefit claims and
benefit claims appeals under the Dynegy Section 125 Flexible Benefits Program
except to the extent the Plan’s claims procedures expressly provides otherwise;
and
    (4)  
Any such other powers and duties as the Company shall designate to be its
fiduciary responsibility with respect to the Dynegy Inc. Section 125 Flexible
Benefits Program.

The Company shall be the Plan Administrator with respect to any and all other
administrative fiduciary powers and duties not described above with respect to
the Dynegy Inc. Section 125 Flexible Benefits Program, including, but not
limited to, the following powers and duties:

  (1)  
All administrative responsibility with respect to salary reduction payroll
processing and pre-tax premium conversions.

  (2)  
In its sole discretionary authority, to determine eligibility under the terms of
the Dynegy Inc. Section 125 Flexible Benefits Program, its decision thereof to
be final and conclusive on all persons;

  (3)  
To prepare and distribute information explaining the Dynegy Inc. Section 125
Flexible Benefits Program including, but not limited to, all materials and
information required to be distributed pursuant to ERISA;

  (4)  
To perform any and all reporting and disclosure required with respect to the
Dynegy Inc. Section 125 Flexible Benefits Program under applicable provisions of
ERISA;

  (5)  
To sue or cause suit to be brought in the name of the Plan with respect to the
Dynegy Inc. Section 125 Flexible Benefits Program;

  (6)  
To correct any defect or supply any omission or recover any inconsistency that
may appear in the Constituent Benefit Plan Documents with respect to the Dynegy
Inc. Section 125 Flexible Benefits Program, in such manner and to such extent as
it deems expedient; and

  (7)  
To employ and compensate such accountants, attorneys and other agents and
employees as it may deem necessary or advisable in the appropriate and efficient
administration of the Plan with respect to the Dynegy Inc. Section 125 Flexible
Benefits Program.

 

B-11



--------------------------------------------------------------------------------



 



VIII.  
Dynegy Inc. Business Travel Accident Plan

  •  
Participating Employers: Effective January 1, 2002 — Dynegy Inc., Calcasieu
Power, LLC, Dynegy Global Liquids (Cayman) Ltd., Dynegy Global Communications,
Inc., Illinova Energy Partners, Inc., Illinova Generating Company, Dynegy
Midstream Services, Limited Partnership, Dynegy Marketing and Trade, Dynegy
Power Marketing, Inc., Dynegy Power Corp., Dynegy Northeast Generation, Inc. and
Illinois Power Company. Effective February 1, 2002 — Northern Natural Gas
Company.

  •  
Constituent Benefit Plan Documents: Summary Plan Descriptions and Insurance
Contract with Zurich American Insurance Company.

  •  
Plan Administrators: With respect to benefits provided or administered under its
contract, Zurich American Insurance Company shall have the following powers,
duties and responsibilities:

  (1)  
The sole discretionary authority to interpret and decide all matters of fact and
Plan interpretation in granting or denying benefits under the Dynegy Inc.
Business Travel Accident Plan, such interpretation decision thereof to be final
and conclusive on all persons claiming benefits under the Plan with respect to
the Dynegy Inc. Business Travel Accident Plan;

  (2)  
The sole discretionary authority to determine and authorize payment of medical
benefits under the Dynegy Inc. Business Travel Accident Plan, any such decision
thereof to be final and conclusive on all persons;

  (3)  
The sole discretionary authority to process and determine benefit claims and
benefit claims appeals under the Dynegy Inc. Business Travel Accident Plan
except to the extent the Plan’s claims procedures expressly provides otherwise;
and

  (4)  
Any such other powers and duties as the Company shall designate to be its
fiduciary responsibility with respect to the Dynegy Inc. Business Travel
Accident Plan.

The Company shall be the Plan Administrator with respect to any and all other
administrative fiduciary powers and duties not described above with respect to
the Dynegy Inc. Business Travel Accident Plan, including, but not limited to,
the following powers and duties:

  (1)  
In its sole discretionary authority, to determine eligibility under the terms of
the Dynegy Inc. Business Travel Accident Plan, its decision thereof to be final
and conclusive on all persons;

 

B-12



--------------------------------------------------------------------------------



 



  (2)  
To prepare and distribute information explaining the Dynegy Inc. Business Travel
Accident Plan including, but not limited to, all materials and information
required to be distributed pursuant to ERISA;

  (3)  
To perform any and all reporting and disclosure required with respect to the
Dynegy Inc. Business Travel Accident under applicable provisions of ERISA;

  (4)  
To sue or cause suit to be brought in the name of the Plan with respect to the
Dynegy Inc. Business Travel Accident Plan;

  (5)  
To correct any defect or supply any omission or recover any inconsistency that
may appear in the Constituent Benefit Plan Documents with respect to the Dynegy
Inc. Business Travel Accident Plan, in such manner and to such extent as it
deems expedient; and

  (6)  
To employ and compensate such accountants, attorneys and other agents and
employees as it may deem necessary or advisable in the appropriate and efficient
administration of the Plan with respect to the Dynegy Inc. Business Travel
Accident Plan.

IX.  
Dynegy Inc. Midstream Services Union Managed Indemnity Plan (terminating plan)

  •  
Participating Employers: Dynegy Midstream Services, Limited Partnership.

  •  
Constituent Benefit Plan Documents: Summary Plan Description; Trident NGL
Employee Benefit Trust; and Insurance Contract with United HealthCare.

  •  
Plan Administrators: With respect to benefits provided or administered under its
contract, United HealthCare shall have the following powers, duties and
responsibilities:

  (1)  
The sole discretionary authority to interpret and decide all matters of fact and
Plan interpretation in granting or denying benefits under the Dynegy Inc.
Midstream Services Union Managed Indemnity Plan, such interpretation decision
thereof to be final and conclusive on all persons claiming benefits under the
Plan with respect to the Dynegy Inc. Midstream Services Union Managed Indemnity
Plan;

  (2)  
The sole discretionary authority to determine and authorize payment of medical
benefits under the Dynegy Inc. Midstream Services Union Managed Indemnity Plan,
any such decision thereof to be final and conclusive on all persons;

 

B-13



--------------------------------------------------------------------------------



 



  (3)  
The sole discretionary authority to process and determine benefit claims and
benefit claims appeals under the Dynegy Inc. Midstream Services Union Managed
Indemnity Plan except to the extent the Plan’s claims procedures expressly
provides otherwise; and

  (4)  
Any such other powers and duties as the Company shall designate to be its
fiduciary responsibility with respect to the Dynegy Inc. Midstream Services
Union Managed Indemnity Plan.

The Company shall be the Plan Administrator with respect to any and all other
administrative fiduciary powers and duties not described above with respect to
the Dynegy Inc. Midstream Services Union Managed Indemnity Plan, including, but
not limited to, the following powers:

  (1)  
In its sole discretionary authority, to determine eligibility under the terms of
the Dynegy Inc. Midstream Services Union Managed Indemnity Plan, its decision
thereof to be final and conclusive on all persons;

  (2)  
To prepare and distribute information explaining the Dynegy Inc. Midstream
Services Union Managed Indemnity Plan including, but not limited to, all
materials and information required to be distributed pursuant to ERISA;

  (3)  
To perform any and all reporting and disclosure required with respect to the
Dynegy Inc. Midstream Services Union Managed Indemnity Plan under applicable
provisions of ERISA;

  (4)  
To sue or cause suit to be brought in the name of the Plan with respect to the
Dynegy Inc. Midstream Services Union Managed Indemnity Plan;

  (5)  
To correct any defect or supply any omission or recover any inconsistency that
may appear in the Constituent Benefit Plan documents with respect to the Dynegy
Inc. Midstream Services Union Managed Indemnity Plan, in such manner and to such
extent as it deems expedient; and

  (6)  
To employ and compensate such accountants, attorneys and other agents and
employees as it may deem necessary or advisable in the appropriate and efficient
administration of the Plan with respect to the Dynegy Inc. Midstream Services
Union Managed Indemnity Plan.

X.  
Dynegy Severance Pay Plan

  •  
Participating Employers: Effective as of January 1, 2002 — Dynegy Inc.,
Calcasieu Power, LLC, Dynegy Global Liquids (Cayman) Ltd., Dynegy Global
Communications, Inc., Illinova Energy Partners, Inc., Illinova Generating
Company, Dynegy Midstream Services, Limited Partnership, Dynegy Marketing and
Trade, Dynegy Power Marketing, Inc., Dynegy Power Corp., Illinois Power Company,
and Dynegy Midwest Generation, Inc. Effective February 1, 2002 — Northern
Natural Gas Company.

 

B-14



--------------------------------------------------------------------------------



 



  •  
Constituent Benefit Plan Documents: Dynegy Severance Pay Plan and Summary Plan
Description.
    •  
Plan Administrator: The Company shall be the Plan Administrator and shall have
any and all administrative fiduciary powers and duties with respect to the
Dynegy Inc. Severance Pay Plan, including, but not limited to, the following
powers, duties and responsibilities:

  (1)  
The sole discretionary authority to interpret and decide all matters of fact and
Plan interpretation in granting or denying benefits under the Dynegy Inc.
Severance Pay Plan, such interpretation decision thereof to be final and
conclusive on all persons claiming benefits under the Plan with respect to the
Dynegy Inc. Severance Pay Plan;
    (2)  
The sole discretionary authority to determine and authorize payment of medical
benefits under the Dynegy Inc. Severance Pay Plan, any such decision thereof to
be final and conclusive on all persons;
    (3)  
The sole discretionary authority to process and determine benefit claims and
benefit claims appeals under the Dynegy Inc. Severance Pay Plan except to the
extent the Plan’s claims procedures expressly provides otherwise;
    (4)  
In its sole discretionary authority, to determine eligibility under the terms of
the Dynegy Inc. Group Severance Pay, its decision thereof to be final and
conclusive on all persons;
    (5)  
To prepare and distribute information explaining the Dynegy Inc. Severance Pay
Plan including, but not limited to, all materials and information required to be
distributed pursuant to ERISA;
    (6)  
To perform any and all reporting and disclosure required with respect to the
Dynegy Inc. Severance Pay Plan under applicable provisions of ERISA;
    (7)  
To sue or cause suit to be brought in the name of the Plan with respect to the
Dynegy Inc. Severance Pay Plan;
    (8)  
To correct any defect or supply any omission or recover any inconsistency that
may appear in the Constituent Benefit Plan Documents with respect to the Dynegy
Inc. Severance Pay Plan, in such manner and to such extent as it deems
expedient; and
    (9)  
To employ and compensate such accountants, attorneys and other agents and
employees as it may deem necessary or advisable in the appropriate and efficient
administration of the Plan with respect to the Dynegy Inc. Severance Pay Plan.

 

B-15



--------------------------------------------------------------------------------



 



XI.  
Dynegy Executive Severance Pay Plan

  •  
Participating Employers: Effective as of January 1, 2002 — Dynegy Inc.,
Calcasieu Power, LLC, Dynegy Global Liquids (Cayman) Ltd,, Dynegy Global
Communications, Inc., Illinova Energy Partners, Inc., Illinova Generating
Company, Dynegy Midstream Services, Limited Partnership, Dynegy Marketing and
Trade, Dynegy Power Marketing, Inc., Dynegy Power Corp., Illinois Power Company
and Dynegy Midwest Generation, Inc. Effective February 1, 2002 — Northern
Natural Gas Company.

  •  
Constituent Benefit Plan Documents: Dynegy Executive Severance Pay Plan.

  •  
Plan Administrator: The Company shall be the Plan Administrator with respect to
any and all administrative fiduciary powers and duties with respect to the
Dynegy Inc. Executive Severance Pay Plan, including, but not limited to, the
following powers, duties and responsibilities:

  (1)  
The sole discretionary authority to interpret and decide all matters of fact and
Plan interpretation in granting or denying benefits under the Dynegy Inc.
Executive Severance Pay Plan, such interpretation decision thereof to be final
and conclusive on all persons claiming benefits under the Plan with respect to
the Dynegy Inc. Executive Severance Pay Plan;
    (2)  
The sole discretionary authority to determine and authorize payment of medical
benefits under the Dynegy Inc. Executive Severance Pay Plan, any such decision
thereof to be final and conclusive on all persons;
    (3)  
The sole discretionary authority to process and determine benefit claims and
benefit claims appeals under the Dynegy Executive Severance Pay Plan except to
the extent the Plan’s claims procedures expressly provides otherwise;
    (4)  
In its sole discretionary authority, to determine eligibility under the terms of
the Dynegy Inc. Group Severance Pay, its decision thereof to be final and
conclusive on all persons;
    (5)  
To prepare and distribute information explaining the Dynegy Inc. Executive
Severance Pay Plan including, but not limited to, all materials and information
required to be distributed pursuant to ERISA;

 

B-16



--------------------------------------------------------------------------------



 



  (6)  
To perform any and all reporting and disclosure required with respect to the
Dynegy Inc. Executive Severance Pay Plan under applicable provisions of ERISA;

  (7)  
To sue or cause suit to be brought in the name of the Plan with respect to the
Dynegy Inc. Executive Severance Pay Plan;

  (8)  
To correct any defect or supply any omission or recover any inconsistency that
may appear in the Constituent Benefit Plan Documents with respect to the Dynegy
Inc. Executive Severance Pay Plan, in such manner and to such extent as it deems
expedient; and

  (9)  
To employ and compensate such accountants, attorneys and other agents and
employees as it may deem necessary or advisable in the appropriate and efficient
administration of the Plan with respect to the Dynegy Inc. Executive Severance
Pay Plan.

XII.  
Illinois Power Company Health Care Spending Account Program for Employees
Covered Under a Collective Bargaining Agreement

  •  
Participating Employers: Illinois Power Company, and Dynegy Midwest Generation,
Inc.
    •  
Constituent Benefit Plan Documents: Illinois Power Company Health Care
Reimbursement Plan; Summary Plan Description; and Administrative Services
Contract with Tax Saver.
    •  
Plan Administrators: With respect to benefits provided or administered under its
contract, Tax Saver shall have the following powers, duties and
responsibilities:

  (1)  
The sole discretionary authority to interpret and decide all matters of fact and
Plan interpretation in granting or denying benefits under the Illinois Power
Company Health Care Spending Account Program for Employees Covered Under a
Collective Bargaining Agreement, such interpretation decision thereof to be
final and conclusive on all persons claiming benefits under the Plan with
respect to the Illinois Power Company Health Care Spending Account Program for
Employees Covered Under a Collective Bargaining Agreement;

  (2)  
The sole discretionary authority to determine and authorize payment of medical
benefits under the Illinois Power Company Health Care Spending Account Program
for Employees Covered Under a Collective Bargaining Agreement, any such decision
thereof to be final and conclusive on all persons;

 

B-17



--------------------------------------------------------------------------------



 



  (3)  
The sole discretionary authority to process and determine benefit claims and
benefit claims appeals under the Illinois Power Company Health Care Spending
Account Program for Employees Covered Under a Collective Bargaining Agreement
except to the extent the Plan’s claims procedures expressly provides otherwise;
and

  (4)  
Any such other powers and duties as the Company shall designate to be its
fiduciary responsibility with respect to the Illinois Power Company Health Care
Spending Account Program for Employees Covered Under a Collective Bargaining
Agreement.

The Company shall be the Plan Administrator with respect to any and all other
administrative fiduciary powers and duties with respect to the Illinois Power
Company Health Care Spending Account Program for Employees Covered Under a
Collective Bargaining Agreement, including, but not limited to, the following
powers:

  (1)  
In its sole discretionary authority, to determine eligibility under the terms of
the Illinois Power Company Health Care Spending Account Program for Employees
Covered Under a Collective Bargaining Agreement, its decision thereof to be
final and conclusive on all persons;
    (2)  
To prepare and distribute information explaining the Illinois Power Company
Health Care Spending Account Program for Employees Covered Under a Collective
Bargaining Agreement including, but not limited to, all materials and
information required to be distributed pursuant to ERISA;
    (3)  
To perform any and all reporting and disclosure required with respect to the
Illinois Power Company Health Care Spending Account Program for Employees
Covered Under a Collective Bargaining Agreement under applicable provisions of
ERISA;
    (4)  
To sue or cause suit to be brought in the name of the Plan with respect to the
Illinois Power Company Health Care Spending Account Program for Employees
Covered Under a Collective Bargaining Agreement;
    (5)  
To correct any defect or supply any omission or recover any inconsistency that
may appear in the Constituent Benefit Plan documents with respect to the
Illinois Power Company Health Care Spending Account Program for Employees
Covered Under a Collective Bargaining Agreement, in such manner and to such
extent as it deems expedient; and
    (6)  
To employ and compensate such accountants, attorneys and other agents and
employees as it may deem necessary or advisable in the appropriate and efficient
administration of the Plan with respect to the Illinois Power Company Health
Care Spending Account Program for Employees Covered Under a Collective
Bargaining Agreement.

 

B-18



--------------------------------------------------------------------------------



 



XIII.  
Illinois Power Company Dependent Care Spending Account Program for Employees
Covered Under a Collective Bargaining Agreement

  •  
Participating Employers: Illinois Power Company and Dynegy Midwest Generation,
Inc.

  •  
Constituent Benefit Plan Documents: Illinois Power Company Dependent Care
Program; Summary Plan Description; and Administrative Services Contract with Tax
Saver.

  •  
Plan Administrators: With respect to benefits provided or administered under its
contract, Tax Saver shall have the following powers, duties and
responsibilities:

  (1)  
The sole discretionary authority to interpret and decide all matters of fact and
Plan interpretation in granting or denying benefits under the Illinois Power
Company Dependent Care Spending Account Program for Employees Covered Under a
Collective Bargaining Agreement, such interpretation decision thereof to be
final and conclusive on all persons claiming benefits under the Plan with
respect to the Illinois Power Company Dependent Care Spending Account Program
for Employees Covered Under a Collective Bargaining Agreement;

  (2)  
The sole discretionary authority to determine and authorize payment of medical
benefits under the Illinois Power Company Dependent Care Spending Account
Program for Employees Covered Under a Collective Bargaining Agreement, any such
decision thereof to be final and conclusive on all persons;

  (3)  
The sole discretionary authority to process and determine benefit claims and
benefit claims appeals under the Illinois Power Company Dependent Care Spending
Account Program for Employees Covered Under a Collective Bargaining Agreement
except to the extent the Plan’s claims procedures expressly provides otherwise;
and

  (4)  
Any such other powers and duties as the Company shall designate to be its
fiduciary responsibility with respect to the Illinois Power Company Dependent
Care Spending Account Program for Employees Covered Under a Collective
Bargaining Agreement and the Plan.

 

B-19



--------------------------------------------------------------------------------



 



 
The Company shall be the Plan Administrator with respect to any and all other
administrative fiduciary powers and duties not described above with respect to
the Illinois Power Company Dependent Care Spending Account Program for Employees
Covered Under a Collective Bargaining Agreement, including, but not limited to,
the following powers and duties:

  (1)  
In its sole discretionary authority, to determine eligibility under the terms of
the Illinois Power Company Dependent Care Spending Account Program for Employees
Covered Under a Collective Bargaining Agreement, its decision thereof to be
final and conclusive on all persons;

  (2)  
To prepare and distribute information explaining the Illinois Power Company
Dependent Care Spending Account Program for Employees Covered Under a Collective
Bargaining Agreement including, but not limited to, all materials and
information required to be distributed pursuant to ERISA;

  (3)  
To perform any and all reporting and disclosure required with respect to the
Illinois Power Company Dependent Care Spending Account Program for Employees
Covered Under a Collective Bargaining Agreement under applicable provisions of
ERISA;

  (4)  
To sue or cause suit to be brought in the name of the Plan with respect to the
Illinois Power Company Dependent Care Spending Account Program for Employees
Covered Under a Collective Bargaining Agreement;

  (5)  
To correct any defect or supply any omission or recover any inconsistency that
may appear in the Constituent Benefit Plan Documents with respect to the
Illinois Power Company Dependent Care Spending Account Program for Employees
Covered Under a Collective Bargaining Agreement, in such manner and to such
extent as it deems expedient; and

  (6)  
To employ and compensate such accountants, attorneys and other agents and
employees as it may deem necessary or advisable in the appropriate and efficient
administration of the Plan with respect to the Illinois Power Company Dependent
Care Spending Account Program for Employees Covered Under a Collective
Bargaining Agreement.

XIV.  
Illinois Power Company Section 125 Flexible Benefits Plan for Employees Covered
Under a Collective Bargaining Agreement

  •  
Participating Employers: Illinois Power Company and Dynegy Midwest Generation,
Inc.

  •  
Constituent Benefit Plan Documents: Illinois Power Company Flexible Benefits
Program; Summary Plan Description; and Administrative Services Contract with Tax
Saver.

 

B-20



--------------------------------------------------------------------------------



 



  •  
Plan Administrators: With respect to benefits provided or administered under its
contract, Tax Saver shall have the following powers, duties and
responsibilities:

  (1)  
The sole discietionary authority to interpret and decide all matters of fact and
Plan interpretation in granting or denying benefits under the Illinois Power
Company Section 125 Flexible Benefits Plan for Employees Covered Under a
Collective Bargaining Agreement, such interpretation decision thereof to be
final and conclusive on all persons claiming benefits under the Plan with
respect to the Illinois Power Company Section 125 Flexible Benefits Plan for
Employees Covered Under a Collective Bargaining Agreement;
    (2)  
The sole discretionary authority to determine and authorize payment of medical
benefits under the Illinois Power Company Section 125 Flexible Benefits Plan for
Employees Covered Under a Collective Bargaining Agreement, any such decision
thereof to be final and conclusive on all persons;
    (3)  
The sole discretionary authority to process and determine benefit claims and
benefit claims appeals under the Illinois Power Company Section 125 Flexible
Benefits Plan for Employees Covered Under a Collective Bargaining Agreement
except to the extent the Plan’s claims procedures expressly provides otherwise;
and
    (4)  
Any such other powers and duties as the Company shall designate to be its
fiduciary responsibility with respect to the Illinois Power Company Section 125
Flexible Benefits Plan for Employees Covered Under a Collective Bargaining
Agreement.

The Company shall be the Plan Administrator with respect to any and all other
administrative fiduciary powers and duties not described above with respect to
the Illinois Power Company Section 125 Flexible Benefits Plan for Employees
Covered Under a Collective Bargaining Agreement, including, but not limited to,
the following powers and duties:

  (1)  
In its sole discretionary authority, to determine eligibility under the terms of
the Illinois Power Company Section 125 Flexible Benefits Plan for Employees
Covered Under a Collective Bargaining Agreement, its decision thereof to be
final and conclusive on all persons;

  (2)  
To prepare and distribute information explaining the Illinois Power Company
Section 125 Flexible Benefits Plan for Employees Covered Under a Collective
Bargaining Agreement including, but not limited to, all materials and
information required to be distributed pursuant to ERISA;

 

B-21



--------------------------------------------------------------------------------



 



  (3)  
To perform any and all reporting and disclosure required with respect to the
Illinois Power Company Section 125 Flexible Benefits Plan for Employees Covered
Under a Collective Bargaining Agreement under applicable provisions of ERISA;

  (4)  
To sue or cause suit to be brought in the name of the Plan with respect to the
Illinois Power Company Section 125 Flexible Benefits Plan for Employees Covered
Under a Collective Bargaining Agreement;

  (5)  
To correct any defect or supply any omission or recover any inconsistency that
may appear in the Constituent Benefit Plan Documents with respect to the
Illinois Power Company Section 125 Flexible Benefits Plan for Employees Covered
Under a Collective Bargaining Agreement, in such manner and to such extent as it
deems expedient; and

  (6)  
To employ and compensate such accountants, attorneys and other agents and
employees as it may deem necessary or advisable in the appropriate and efficient
administration of the Plan with respect to the Illinois Power Company
Section 125 Flexible Benefits Plan for Employees Covered Under a Collective
Bargaining Agreement.

XV.  
Northern Natural Gas Company Medical, Dental and Group Term Life Plan for
Retirees and Surviving Spouses

  •  
Participating Employers: Effective July 1, 2002 —Northern Natural Gas Company.

  •  
Constituent Benefit Plan Documents: Summary Plan Description; Employee Benefit
Trust for Northern Natural Gas Company Medical and Dental Plan for Retirees and
Surviving Spouses; Administrative Services Contracts with United HealthCare,
CIGNA, Merck Medco Rx Services, and Inovative Resource Group; Health Maintenance
Organization Contract with First Care HMO; and Insurance Contract with Met Life
Insurance.

  •  
Plan Administrators: With respect to benefits provided or administered under
their respective contracts, United HealthCare, CIGNA, Merck Medco Rx Services,
Inovative Resource Group, Met Life Insurance and First Care shall have the
following powers, duties and responsibilities:

  (1)  
The sole discretionary authority to interpret and decide all matters of fact and
Plan interpretation in granting or denying benefits under the Northern Natural
Gas Company Medical, Dental and Group Term Life Plan for Retirees and Surviving
Spouses, such interpretation decision thereof to be final and conclusive on all
persons claiming benefits under the Plan with respect to the Northern Natural
Gas Company Medical and Dental Plan for Retirees and Surviving Spouses;

 

B-22



--------------------------------------------------------------------------------



 



  (2)  
The sole discretionary authority to determine and authorize payment of medical
benefits under the Dynegy Inc. Northern Natural Gas Company Medical, Dental and
Group Term Life Plan for Retirees and Surviving Spouses, any such decision
thereof to be final and conclusive on all persons;

  (3)  
The sole discretionary authority to process and determine benefit claims and
benefit claims appeals under the Northern Natural Gas Company Medical, Dental
and Group Term Life Plan for Retirees and Surviving Spouses except to the extent
the Plan’s claims procedures expressly provides otherwise; and

  (4)  
Any such other powers and duties as the Company shall designate to be its
fiduciary responsibility with respect to the Northern Natural Gas Company
Medical, Dental and Group Term Life Plan for Retirees and Surviving Spouses.

The Company shall be the Plan Administrator with respect to any and all other
administrative fiduciary powers and duties not described above with respect to
the Northern Natural Gas Company Medical, Dental and Group Term Life Plan for
Retirees and Surviving Spouses, including, but not limited to, the following
powers and duties:

  (1)  
In its sole discretionary authority, to determine eligibility under the terms of
the Northern Natural Gas Company Medical, Dental and Group Term Life Plan for
Retirees and Surviving Spouses, its decision thereof to be final and conclusive
on all persons;
    (2)  
To prepare and distribute information explaining the Northern Natural Gas
Company Medical, Dental and Group Term Life Plan for Retirees and Surviving
Spouses including, but not limited to, all materials and information required to
be distributed pursuant to ERISA;
    (3)  
To perform any and all reporting and disclosure required with respect to the
Northern Natural Gas Company Medical, Dental and Group Term Life Plan for
Retirees and Surviving Spouses under applicable provisions of ERISA;
    (4)  
To sue or cause suit to be brought in the name of the Plan with respect to the
Northern Natural Gas Company Medical, Dental and Group Term Life Plan for
Retirees and Surviving Spouses;
    (5)  
To correct any defect or supply any omission or recover any inconsistency that
may appear in the Constituent Benefit Plan Documents with respect to the
Northern Natural Gas Company Medical, Dental and Group Term Life Plan for
Retirees and Surviving Spouses, in such manner and to such extent as it deems
expedient; and

 

B-23



--------------------------------------------------------------------------------



 



  (6)  
To employ and compensate such accountants, attorneys and other agents and
employees as it may deem necessary or advisable in the appropriate and efficient
administration of the Plan with respect to the Northern Natural Gas Company
Medical, Dental and Group Term Life Plan for Retirees and Surviving Spouses.

XVI.  
Medical and Group Term Life Insurance Plan for Retirees and Surviving Spouses

  •  
Participating Employers: Effective January 1, 2002 — Illinois Power Company,
Illinova Generating Company.
    •  
Constituent Benefit Plan Documents: Summary Plan Descriptions; Illinois Power
Company Welfare Benefit Trust for Salaried Retirees; Illinois Power Company
Welfare Benefit Trust for Retirees Covered by a Collective Bargaining Agreement;
Administrative Services Contracts with Blue Cross/Blue Shield of Illinois,
Express Scripts, Inc., Behavioral Health Systems, Health Alliance; and Insurance
Contract with Met Life Insurance Company.
    •  
Plan Administrators: With respect to benefits provided or administered under
their respective contracts, Blue Cross/Blue Shield of Illinois, Express Scripts,
Inc., Behavioral Health Systems, Health Alliance, and Met Life Insurance Company
shall have the following powers, duties and responsibilities:

  (1)  
The sole discretionary authority to interpret and decide all matters of fact and
Plan interpretation in granting or denying benefits under the Medical and Group
Term Life Insurance Plan for Retirees and Surviving Spouses, such interpretation
decision thereof to be final and conclusive on all persons claiming benefits
under the Plan with respect to the Medical and Group Term Life Insurance Plan
for Retirees and Surviving Spouses;

  (2)  
The sole discretionary authority to determine and authorize payment of medical
benefits under the Medical and Group Term Life Insurance Plan for Retirees and
Surviving Spouses, any such decision thereof to be final and conclusive on all
persons;

  (3)  
The sole discretionary authority to process and determine benefit claims and
benefit claims appeals under the Medical and Group Term Life Insurance Plan for
Retirees and Surviving Spouses except to the extent the Plan’s claims procedures
expressly provides otherwise; and

  (4)  
Any such other powers and duties as the Company shall designate to be its
fiduciary responsibility with respect to the Medical and Group Term Life
Insurance Plan for Retirees and Surviving Spouses.

 

B-24



--------------------------------------------------------------------------------



 



The Company shall be the Plan Administrator with respect to any and all other
administrative fiduciary powers and duties not disclosed above with respect to
the Medical Plan for Retirees and Surviving Spouses, including, but not limited
to, the following powers and duties:

  (1)  
In its sole discretionary authority, to determine eligibility under the terms of
the Medical and Group Term Life Insurance Plan for Retirees and Surviving
Spouses, its decision thereof to be final and conclusive on all persons;
    (2)  
To prepare and distribute information explaining the Medical and Group Term Life
Insurance Plan for Retirees and Surviving Spouses including, but not limited to,
all materials and information required to be distributed pursuant to ERISA;
    (3)  
To perform any and all reporting and disclosure required with respect to the
Medical and Group Term Life Insurance Plan for Retirees and Surviving Spouses
under applicable provisions of ERISA;
    (4)  
To sue or cause suit to be brought in the name of the Plan with respect to the
Medical and Group Term Life Insurance Plan for Retirees and Surviving Spouses;
    (5)  
To correct any defect or supply any omission or recover any inconsistency that
may appear in the Constituent Benefit Plan Documents with respect to the Medical
and Group Term Life Insurance Plan for Retirees and Surviving Spouses, in such
manner and to such extent as it deems expedient; and
    (6)  
To employ and compensate such accountants, attorneys and other agents and
employees as it may deem necessary or advisable in the appropriate and efficient
administration of the Plan with respect to the Medical and Group Term Life
Insurance Plan for Retirees and Surviving Spouses.

 

B-25